Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 1 of 74                       PageID #: 577




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

HARLEYSVILLE PREFERRED            )
INSURANCE COMPANY,                )
                                  )
       Plaintiff,                 )
                                  )
v.                                ) Case No.: 1:20-cv-00340-TFM-B
                                  )
INTERNATIONAL PAPER COMPANY, JRD )
CONTRACTING & LAND CLEARING,      )
INC., JOHN R. DAILEY SR., and JRD )
CONTRACTING, INC.,                )
                                  )
       Defendants.                )
                                  )

  DEFENDANT INTERNATIONAL PAPER COMPANY’S MOTION TO TRANSFER
    VENUE TO THE UNITED STATES DISTRICT COURT FOR THE WESTERN
                      DISTRICT OF TENNESSEE

       Pursuant to 28 U.S.C. § 1404(a), Defendant International Paper Company (“IP”)

respectfully requests that the Court transfer venue in this action to the United States District Court

for the Western District of Tennessee. Transferring this action is proper pursuant to a forum

selection clause that binds IP, Defendant JRD Contracting & Land Clearing, Inc. (“JRD Land

Clearing”), and Plaintiff Harleysville Preferred Insurance Company (“Harleysville”) to litigate this

action under Tennessee law in that court. The contract containing the forum selection clause, which

is enforceable against Harleysville and otherwise governs the rights of the parties, is attached

hereto as Exhibit 1 (hereinafter the “Indemnity Contract”).

       Harleysville has tried to avoid the agreed upon forum for disputes relating to the Indemnity

Contract between IP and JRD Land Clearing by improperly joining Defendants John R. Dailey Sr.

(“Dailey Sr.”) and JRD Contracting, Inc. (“JRD Contracting”). In doing so, Harleysville violated

Federal Rule of Civil Procedure 20(a)(2)(A), as Harleysville asserts no right to relief against either



                                                1
Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 2 of 74                        PageID #: 578




of them. Instead, their presence in this action is an artifice designed solely to give the illusion that

venue in Alabama would be proper. For this reason, Dailey Sr. and JRD Contracting should be

severed and dismissed from this action as misjoined parties.

    I.      THE INDEMNITY CONTRACT            CONTAINS A CLEAR AND UNAMBIGUOUS FORUM
            SELECTION CLAUSE.

         Pursuant to the Indemnity Contract, JRD Land Clearing is obligated to defend and

indemnify IP against any claims arising out of the work done under the Indemnity Contract.

Exhibit 1 at pp. 6-7 (Art. 16.6). That agreement further obligates JRD Land Clearing to list IP as

an additional insured under its liability insurance policy, which was written by Harleysville. Id. at

p. 6 (Art. 16.4). The Indemnity Contract also includes “GOVERNING LAW” and

“JURISDICTION” provisions, which read, “This Agreement shall be governed and construed

according to the laws of Tennessee without regard to any conflict of law provisions thereof,” and

“The courts of Tennessee shall have and exclusive jurisdiction over any disputes arising out of or

relating to this Agreement,” respectively. Id. at p. 12 (Arts. 33-34).

         These provisions, specifically the forum selection clause, are unambiguous and have been

confirmed as such by the Alabama Supreme Court in Ex parte International Paper Company, 285

So. 3d 753 (Ala. 2019) (attached hereto as Exhibit 2). In that decision, the Alabama Supreme

Court, relying on state and federal authorities, interpreted this exact same contract and found the

provision in question to be “a validly agreed-upon forum-selection clause” that is “enforceable”

against parties and closely-related non-parties. Id. at 759, 764. Ultimately, the Alabama Supreme

Court ordered the case dismissed so that it could be re-filed, if at all, in Tennessee. Id. at 764-65.

The same result, mandating that this action be heard in a Tennessee court under application of

Tennessee law, should follow here.




                                                 2
Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 3 of 74                       PageID #: 579




   II.      HARLEYSVILLE IS BOUND BY THE FORUM SELECTION               CLAUSE IN THE INDEMNITY
            CONTRACT BETWEEN IP AND JRD LAND CLEARING.

         Despite knowing of the Indemnity Contract’s forum selection clause directing it to

Tennessee, Harleysville filed suit here in Alabama. Harleysville presumably believes that it can

avoid a Tennessee forum and application of Tennessee law because it is not a signatory to the

Indemnity Contract. If that is indeed Harleysville position, it is incorrect. The law is clear and

settled: Harleysville is bound by the Indemnity Contract’s forum selection clause because it is a

closely related party to that agreement and the underlying dispute between IP and JRD Land

Clearing.

         In August of 2019, IP made demand on JRD Land Clearing to defend it in an action styled

John R. Dailey Sr. and JRD Contracting, Inc. v. International Paper Company, Civil Action No.

CV-2018-900045.00, pending in the Circuit Court of Wilcox County, Alabama. When JRD Land

Clearing failed to honor its commitment, IP filed suit against it in the Western District of Tennessee

in a case styled International Paper Company v. JRD Contracting & Land Clearing, Inc., Civil

Action No. 2:20-cv-02113. Apparently JRD Land Clearing failed to make a demand upon

Harleysville, so IP made a direct demand in March of 2020. Harleysville initially rejected IP’s

demand. Then, after delaying for months, it filed this action rather than honor its obligation to

assume the defense of IP.

         The fact that Harleysville is not a signatory to the Indemnity Contract between IP and JRD

Land Clearing does not render the forum selection clause unenforceable against it. Under Eleventh

Circuit authority, a non-signatory to an agreement is bound to a forum selection clause in that

agreement if the non-signatory is “closely related to the dispute such that it becomes foreseeable

that it will be bound.” Lipcon v. Underwriters at Lloyd’s, London, 148 F.3d 1285, 1299 (11th Cir.

1998) (quoting Hugel v. Corp. of Lloyd’s, 999 F.2d 206, 209 (7th Cir. 1993) (internal quotation



                                                3
Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 4 of 74                       PageID #: 580




marks omitted). The nature of Harleysville’s claims in this action are not just “closely related” to

the underlying dispute between IP and JRD Land Clearing that arises out of the Indemnity

Contract, they are part of the same dispute. Indeed, Harleysville’s claims in this action arise from

the Indemnity Contract and the obligations Harleysville undertook through its insurance policy to

defend and indemnify IP and JRD Land Clearing for claims connected to the Indemnity Contract.

Moreover, the existence of this action is, by itself, proof that Harleysville foresaw that it might be

bound by the Indemnity Contract.

       In a nearly identical scenario last year, another federal district court, applying the same

test, granted the moving party’s motion to transfer venue. See Firemen’s Ins. Co. of Wash., D.C.

v. ACE Am. Ins. Co., 390 F. Supp. 3d 267, 274 (D. Mass. 2019). In Firemen’s, the court concluded

that the “closely related” and foreseeability elements are satisfied whenever an insurer is involved

in litigation pertaining to its obligation to defend and indemnify an additional insured that

contracted with the insurer’s named insured. Id. The court reasoned that, in such a scenario, the

insurer’s request for declaratory relief would, by its very nature, satisfy all of the requirements to

bind the insurer to the forum selection clause. The court explained that it is “certainly foreseeable”

that an insurer “might have to indemnify [the additional insured]” because of the contract between

its named insured and that additional insured. Id. And moreover, the insurer would be “closely

related” to the “present dispute” because its claims naturally pertain to the insurer’s obligations to

defend and indemnify as a result of the underlying contract. Id. (emphasis added).

       As in Firemen’s, Harleysville’s intimate relationship to the Indemnity Contract renders the

agreement’s forum selection clause and choice of law provision binding in the present action.

Harleysville’s attempt to avoid the forum selection clause therefore fails, and this Court should

transfer the action to Tennessee as the Indemnity Contract requires.




                                                4
Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 5 of 74                        PageID #: 581




   III.      HARLEYSVILLE  CANNOT POINT TO ANY OTHER CIRCUMSTANCE THAT WOULD
             RENDER THE FORUM SELECTION CLAUSE UNENFORCEABLE AGAINST IT.

          The Supreme Court and the Eleventh Circuit have repeatedly held that whenever parties

memorialize their choice of a specific venue in a binding, written agreement, that decision will be

enforced pursuant to § 1404(a). See Atlantic Marine Constr. Co., Inc. v. United States Dist. Court

for the Western Dist. of Texas, 571 U.S. 49, 63 (2013); accord P&S Bus. Machs., Inc. v. Canon

USA, Inc., 331 F.3d 804, 807 (11th Cir. 2003) (“Forum selection clauses in contracts are

enforceable in federal courts.”); Stewart Org., Inc. v. Ricoh Corp., 810 F.2d 1066, 1070 (11th Cir.

1987) (en banc), aff’d and remanded on other grounds, 487 U.S. 22 (1988) (stating that the

Eleventh Circuit gives forum selection clauses “a broad interpretation”). A “heavy burden of

proof” is placed on any party which seeks to prove the unenforceability of a forum selection clause.

Carnival Cruise Lines, Inc. v. Shute, 499 U.S. 585, 595 (1991).

          Although motions to transfer for the convenience of parties and witnesses can involve a

multi-factor balancing test, the “calculus changes [as here] when the parties’ contract contains a

valid forum-selection clause, which ‘represents the parties’ agreement as to the most proper

forum.’” Atlantic Marine Constr. Co., Inc., 571 U.S. at 63 (quoting Stewart Org., Inc. v. Ricoh

Corp., 487 U.S. 22, 31 (1988)). When parties are bound to a forum selection clause, “the plaintiff’s

choice of forum merits no weight.” Id. To the contrary, “as the party defying the forum-selection

clause, the plaintiff bears the burden of establishing that transfer to the forum for which the parties

bargained is unwarranted.” Id.

          IP and JRD Land Clearing agreed to a valid forum selection clause in the Indemnity

Contract. Harleysville’s claims in this action arise out of the Indemnity Contract containing that

forum selection clause. Thus, Harleysville is bound to that contractual provision. Furthermore, IP

is entitled to enforce Harleysville’s duty to defend and indemnify IP and to do so in the venue



                                                 5
Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 6 of 74                    PageID #: 582




specified by the Indemnity Contract. Harleysville’s choice of this particular forum “merits no

weight,” and Harleysville has not identified any other circumstances present that would render

transfer to the Western District of Tennessee unwarranted. Ultimately, IP, JRD Land Clearing, and

Harleysville are all bound to litigate this dispute in Tennessee under Tennessee law.

   IV.      HARLEYSVILLE VIOLATED FED. R. CIV. P. 20(a)(2)(A) BY JOINING DAILEY SR. AND
            JRD CONTRACTING.

         Dailey Sr. and JRD Contracting are improperly joined parties added for the sole purpose

of avoiding the proper venue for this action. Harleysville’s complaint does not state any claims

pertaining to Defendants John R. Dailey Sr. and JRD Contracting. In its prayer for relief,

Harleysville seeks declaratory judgment only with respect to obligations it owes to IP and JRD

Land Clearing. The prayer for relief mentions neither Dailey Sr. nor JRD Contracting. Instead,

Harleysville only mentions Dailey Sr. and JRD Contracting in explaining their claims against IP

in the Wilcox County, Alabama, action.

         By joining Dailey Sr. and JRD Contracting as defendants in this action, Harleysville

violates the plain language of Federal Rule of Civil Procedure 20(a)(2)(A). Rule 20 states that

defendants may be joined if “any right to relief is asserted against them.” Fed. R. Civ. P.

20(a)(2)(A) (emphasis added). But Harleysville fails to state “any right to relief” against either

Dailey Sr. or JRD Contracting. This action revolves around contracts to which neither Dailey Sr.

nor JRD Contracting are parties and from which neither Dailey Sr. nor JRD Contracting

accumulate any obligations. They are the only parties in this action not bound by the forum

selection clause contained in the Indemnity Contract. And uncoincidentally, they are also the only

defendants in this action against whom Harleysville asserts no right of relief.

         Dismissing or severing Dailey Sr. and JRD Contacting is the proper remedy for

Harleysville’s misjoinder of parties. The Federal Rules of Civil Procedure permit the court to drop



                                               6
Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 7 of 74                       PageID #: 583




or sever an improperly joined party sua sponte. Fed. R. Civ. P. 21. And the Eleventh Circuit has

confirmed that “the proper remedy is for the district court to dismiss those defendants” whom the

plaintiff joined in “contravention of [Rule 20(a).]” Daker v. Head, 730 Fed. App’x 765, 768 (11th

Cir. 2018).

   V.         THIS ACTION SHOULD BE TRANSFERRED TO THE WESTERN DISTRICT OF TENNESSEE.

        For the reasons set forth above, IP respectfully requests that this case be transferred to the

United States District Court for the Western District of Tennessee for further proceedings and that

Dailey Sr. and JRD Contracting be severed or dismissed from this action.



        Dated this 23rd day of July, 2020.



                                                              Respectfully submitted,



                                                               s/ Brian P. Kappel
                                                       One of the Attorneys for Defendant
                                                         International Paper Company


OF COUNSEL:
John M. Johnson (jjohnson@lightfootlaw.com)
Brian P. Kappel (bkappel@lightfootlaw.com)
Charles M. Hearn (chearn@lightfootlaw.com)
LIGHTFOOT, FRANKLIN & WHITE, LLC
The Clark Building
400 20th Street North
Birmingham, AL 35203
(205) 581-0700
(205) 581-0799 (fax)




                                                7
Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 8 of 74                        PageID #: 584




                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 23rd day of July, 2020, I filed a true and correct copy of the

foregoing with the Clerk of Court using the CM/ECF system, which will send electronic

notification of such filing to the following counsel of record:

                                      William E. Shreve, Jr.
                                       J. Breanne Zarzour
                                     PHELPS DUNBAR, LLP
                                          P.O. Box 2727
                                       Mobile, AL 36652

                Attorneys for Plaintiff Harleysville Preferred Insurance Company


       I further certify that the following entities will be served by United States Mail, postage

prepaid and properly addressed:

                              JRD Contracting & Land Clearing, Inc.
                                       John R. Dailey Sr.
                                     JRD Contracting, Inc.
                                     2100 Camden Bypass
                                      Camden, AL 36726



                                                             Respectfully submitted,



                                                                  s/ Brian P. Kappel
                                                                      Of Counsel




                                                8
Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 9 of 74   PageID #: 585




           EXHIBIT 1
      Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 10 of 74                      PageID #: 586




                                            INTERNATIONAL PAPER COMPANY

                                                           PINE HILL MILL

                                               WASTE SERVICES AGREEMENT

                                                     Contract No. MPWSPH16


           THIS WASTE SERVICES AGREEMENT ("Agreement") is entered into this ist day of
           June, 2016, by and between INTERNATIONAL PAPER COMPANY, with its principal
           place of business at 6400 Poplar Avenue, Memphis, TN 38197 ("IP') and JRD
           CONTRACTING AND LAND CLEARING, INC., with offices located at 2100 Camden
           Bypass, Camden, AL 36726 ("Service Provider").

           WHEREAS, IP desires to retain Service Provider to provide certain waste handling and
           disposal services at International Paper Pine Hill Mill, and

           WHEREAS, Service Provider desires to provide such services (the "Services"),

           NOW, THEREFORE, IP and Service Provider agree as follows:

           ARTICLE 1. TERM. Unless terminated pursuant to the terms hereof, this Agreement
           shall commence on August 1, 2016 and shall have a term which will expire on July 31,
           2021.

           ARTICLE 2. SCOPE OF SERVICES. Service Provider shall perform the services set
           forth in Exhibit A, Scope of Services, which is attached hereto and is incorporated
           herein.

           ARTICLE 3. COMPENSATION. Service Provider shall be compensated for its services
           as set forth in Exhibit B, Compensation, which is attached hereto and is incorporated
           herein.

           ARTICLE 4. COSTS TO BE REIMBURSED. IP shall reimburse Service Provider for all
           reasonable costs paid directly by Service Provider and incurred in the proper completion
           of the Services, including the following costs. Rates shall not exceed the standard in the
           locality of the Services, except with the prior written consent of IP. The labor base rates
           will remain firm for the duration of the Agreement; all adjustments must be approved
           and documented by the Global Sourcing Category Manager. Once approved, the
           Category Manager will forward documentation of the applicable changes to the
           appropria contact in IP centralized Accounts Payable to ensure invoice accuracy and
           appropria,
           payment

                    (a)    Subcontracts paid by Service Provider and approved by IP.


           CSC CE Waste Services Agreement - JP Legal 8/15114    1                Agreement No. MPWSPH16




Confidential Pursuant to                                                                           IP JRD000515
Protective Order
     Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 11 of 74                          PageID #: 587




                    (b)    All work completed on a cost per ton basis will be subject to an annual audit
                           by IP.

          ARTICLE 6. COSTS NOT TO BE REIMBURSED: Service Provider shall not be
          reimbursed for any of the following:

                     (a) Wages of any officers or of any employee in the Service Provider's home
                         office, or any employee not directly employed in performing the Services.

                     (b) Overhead or general expenses of any kind, except as expressly included in
                         Article 4.

                     (c)   Interest on capital employed either in plant or in expenditures in providing
                           the Services, except as expressly included in Article 4.

                     (d) Any cost resulting from injury (including death) of any person or from
                         damage to property of any person (including the parties hereto) that is due
                         to the fault or negligence of Service Provider or anyone directly employed
                         by Service Provider, regardless of whether Service Provider recovers such
                         cost through insurance.

                     (e) Any cost due to the fault or negligence of Service Provider, either for the
                         making good of defective work, disposal of material wrongly supplied, or
                         excess costs of material or labor, or otherwise, regardless of whether
                         Service Provider recovers such cost through insurance.

                           Any cost incurred by Service Provider under the indemnity and hold
                           harmless provision of Article 16 of this Agreement, regardless of whether
                           Service Provider recovers such cost through insurance.

                           Demurrage of trucks or equipment will not be incurred by IP.

                           Premiums on insurance policies required by this Agreement. The cost for
                           these premiums.

                           Preferential unloading of IP's Contractor trucks, which includes minimal wait
                           time for equipment unloading.

          ARTICLE 6. PAYMENT PROCEDURES. Payment procedures shall be as follows:

          Service Provider shall submit a monthly invoice, accompanied by such supporting
          documentation as may be reasonably required by IP. IP shall pay each invoice within
          sixty (60) days of receipt, unless stated otherwise in Exhibit B, Compensation.

           In the event that IP disputes a portion of an invoice, FP shall pay the undisputed portion
           and inform Service Provider of its objections to the remainder of the invoice. The partiey,(

           GSC CE Waste Services Agreernent - IP Legal 8/1E/14   2                   Agreement No. MPWSPI-118




Confidential Pursuant to                                                                                IP JRD000516
Protective Order
      Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 12 of 74                      PageID #: 588




           shall negotiate in good faith to resolve the dispute. Amounts due the Service Provider
           after resolution of any such disputes shall be paid in the next payment cycle.

           ARTICLE 7. DISCOUNTS, REBATES, REFUNDS. All cash or trade discounts, rebates
           and refunds, and all returns from the sale of any materials that may be surplus shall be
           for the benefit of IP.

           Service Provider acknowledges and agrees that IP may, from time to time issue notice
           to Service Provider and designate in writing preferred vendors, subcontractors and
           service providers herein after referred to as "Tier I Suppliers". With respect to the Scope
           of Work hereunder and to the extent goods and services of Tier I Suppliers are
           available, Service Provider agrees to purchase required goods and services from Tier I
           Suppliers as soon as possible after receipt of IP's notice of Tier I Suppliers, but
           commencing no later than thirty (30) days from receipt of IP's written notice designating
           approved Tier I Suppliers, and Service Provider agrees to enter IP's corporate account
           number on all such purchase orders with Tier I Suppliers. Service Provider recognizes
           that its negligent or willful failure to comply with the provisions of this paragraph will
           result in the Service Provider incurring costs which are not subject to reimbursement by
           IP,

           ARTICLE B. REPRESENTATIONS. Service Provider represents that:

           A.    Service Provider currently possesses all necessary licenses, permits and
           approvals required by law to execute, deliver and perform its duties under this
           Agreement, and is qualified to do business where the services are to be performed.

           B.     Service Provider is duly organized, validly existing and in good standing under
           the laws of its domicile and has full power and authority to execute, deliver and perform
           this Agreement.

           C.     This Agreement constitutes a legal, valid and binding Agreement of Service
           Provider, enforceable against Service Provider in accordance with its terms, except as
           limited by bankruptcy, insolvency, receivership and similar laws.

           D.     Service Provider will comply with all applicable federal, state, and local laws
           applicable to waste handling. Service Provider acknowledges the hazards associated
           with the Services.

           ARTICLE 9. CHANGES TO SCOPE OF SERVICES. The scope of Services shall be
           subject to possible additions, deletions and revisions by IP. Service Provider will be
           advised of any such changes by written notification from IP. If warranted, an equitable
           adjustment shall be negotiated by the parties. If the parties are unable to agree upon an
           equitable adjustment, then Service Provider may submit a claim in accordance with
           Article 15 of this Agreement. Service Provider shall not suspend performance of
           Services under this Agreement 4y
           except as may be directed by IP            A
                                           d ring the review and negotiation of any such change,


           GSC CE Waste SenAces Agreement -IP Legal 8/15/14   3                   Agreement No. NIPWSPH16




Confidential Pursuant to                                                                            IP JR0000517
Protective Order
      Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 13 of 74                        PageID #: 589




           ARTICLE 10. SUSPENSION OF SERVICES. IP may, at any time, and in whole or in
           part, by written notice suspend further performance of Services being supplied by
           Service Provider. Any such notice of suspension shall specify the services being
           suspended, the date that the suspension shall take effect, and the estimated duration of
           the suspension. Upon receiving any such notice of suspension, Service Provider shall
           promptly suspend further performance to the extent specified. IP may at any time
           withdraw the suspension of performance of the Services, specifying the effective date,
           and Service Provider shall resume performance of the Services on the specified
           effective date of withdrawal.

           In the event of a suspension of Services, the Service Provider shall have no right, and
           shalt not assert a claim, for lost profits, loss of business opportunity, reassignment costs
           or any other indirect or consequential costs or damages.

           ARTICLE 11. TERMINATION FOR DEFAULT. IP may terminate this Agreement for
           default upon fourteen (14) days written notice and opportunity to cure. If a termination
           for default is later determined to be unwarranted, then the termination shall
           automatically convert to a termination for convenience.

           ARTICLE 12. TERMINATION FOR CONVENIENCE. IP may terminate this Agreement
           for convenience upon thirty (30) days written notice to Service Provider. Service
           Provider shall not be entitled to unexpended overhead or unearned profits on Services
           not furnished. Service Provider shall not be entitled to lost profits or any other indirect,
           incidental or consequential damages that may be incurred as a result of the termination
           of Services under this Agreement.

           ARTICLE 13. TAXES, DUTIES AND FEES. Service Provider shall pay when due, and
           the compensation set forth herein shall be inclusive of, all local, municipal, sales and
           use taxes, excise taxes, goods and services taxes, taxes on property owned by Service
           Provider, duties and all other government fees and taxes or charges of whatever nature
           applicable to the performance of the Services under this Agreement.

          ARTICLE 14. DOCUMENTATION AND RIGHT OF AUDIT. if Service Provider provides
          Services for IP on a cost-plus fee arrangement basis, then Service Provider shall
          maintain all records and accounts pertaining to Services performed by Service Provider
          under this Agreement for a period of two (2) years after final payment under this
          Agreement, IP shall have the right to audit, copy and inspect said records and accounts
          at all reasonable times during the course of such Services and for the above two (2)
          year period for the purpose of verifying costs incurred, IP may adjust the amount of
          Service Provider's compensation based upon the results of such audit(s).

          ARTICLE 15. CLAIMS.

                A.    Service Provider shall give IP notice in writing within seven (7) days of the
          occurrence of any event which Service Provider believes may give rise to a claim b

           GSC CE Waste Servir.as Agreement - IP Legal 8/15/14   4                 Agreement No, MPINSPI-116




Confidential Pursuant to                                                                               IP_JRD000518
Protective Order
      Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 14 of 74                         PageID #: 590




           Service Provider for an increase in the price or in the scheduled time for performance of
           the Services. Within fourteen (14) days after the occurrence of such event, Service
           Provider shall supply IP with a written statement supporting Service Provider's claim,
           which statement shall include causation and Service Providers detailed estimate of the
           change in Agreement price and scheduled time for performance of the Services. The
           claim shall include reasonable documentation substantiating any such claim. IP shall
           respond to the claim within thirty (30) days. Service Provider agrees to continue
           performance of the Services during the time any claim is pending.

                  8.     IP shall not be liable for, and Service Provider hereby unequivocally
           waives, any claim or potentiel claim of which Service Provider knew or should have
           known that was not reported by Service Provider in accordance with Article 15(A).
           Service Provider agrees that its cornpensation under this Agreement includes specific
           consideration for this warranty.

           ARTICLE 16. INSURANCE: HOLD HARMLESS.

           1.     Service Provider must at all times mainta in the following types and arnounts of
           insurance coverage on policies issued on an "occurrence basis:

                   (a)     Workers' Compensation lnsurance (or qualification as a self-insurer)
                           sufficient to satisfy the laws of the state(s) in which Service Provider's
                           operations are being performed. Service Provider's Workers'
                           Compensation insurer (or Service Provider, if self-insured) agrees to
                           walve rights of subrogation against IP except for claims caused by IP's
                           sole negligence. Service Provider shall provide for or require any
                           subcontractor to maintain similar coverage for the subcontractor's
                           employees employed in connection with this Project. The insurance
                           required under this Section shall beer an endorsement evidencing a
                           waiver of the right of subrogation against IP and an assignment of
                           statutory ben, if applicable;

                   (b)      Employers Liability Insurance that covers both "bodily lnjury by accident'
                            and "bodily injury by disease" with iiirnits of not less than $1,000,000;

                   (c)     Commercial General Liability insurance that covers bodily injury, personal
                           injury, and property clamage, including but not limited to products liability,
                           cornpleted operations, and contractual liability coverage, with per
                           accu rrence lirnits of not less than $5,000,000 and an aggregate limit of not
                           less than $5,000,000. Commercial Genera] Liability Insurance shail
                           include "contractual" coverage for the indemnity clause set forth in
                           Paragraph 6 of this Article. if "defined term denoting scope of contractor's
                           work" involves hazards due to blasting or explosions, or the hazards of the
                           collapse of ar structural injury to any building due to excavation, pile
                           driving, shoring, underpinning, e ., then the policy shall be expressly
                           endorsed to cover such hazards;

          GSC CE Weste Services Agrement.. IP Legal 8115/14   5                      Agreement No. MPINSPH16




Confidential Pursuant to                                                                                IP_JRD000519
Protective Order
      Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 15 of 74                     PageID #: 591




                  (d)    Automobile Liabilit-yInsurance on any owned ,non -owned ,or hired vehicle,
                         with per occurrence limits for both bodily injury and property damage of
                         not less than $2 ,000,000 ;and

                  (e)    Contractor's Pollution Liability Insurance with per occurrence Urnits of riot
                         lees than $2 ,000,000 and an aggregate limit of not less than $2,000 ,000.If
                         written on a claims-made basis, such insurance shall provide for a
                         minimum 2-year extended reporting period beyond the latter of (1 ) the
                         completion of all services by Service Provider,or (2) the expiration of this
                         agreement.

           With respect to the insurance provided by Service Provider under subsections 1.(c)and
           (d)above and (e),Service Provider shall procure from each insurer a waiver of
           subrogation in IP 's favor.

           2.     Attorneys'fees and costs shall be in addition to the policy limits set forth above ,
           unless approved in writing by IP .

           3.     Service Provider is responsible for payment of all deductibles , self-insured
           retentions and/or similar charges for the coverage required under this Article.

           4.     Service Provider agrees to make IP an additional insured on Service Provider's
           Commercial General Liability, Automobile Liability, and Contractor's Pollution Liability
           insurance policies ,and will provide IF with copies of policy endorsements reflecting IF 's
           status as an additional insured thereunder. Itis hereby agreed that all insurance
           coverage available to IP under Service Provider's policies will be primaツ without right of
           contribution from any other insurance carried by or on behalf of IP, and that all of
           Service Provider's insurance policies identified above will so indicate.

           5.      In addition to the policy endorsements making lP an additional insured under
           Service Provider's policies,Service Provider will also provide FR with written certificates
           of insurance evidencing Service Provider's compliance with the requirements of this
           Article. These certificates of insurance must provide that the policies in force listed
           therein cannot be canceled br any reason unless lP is given at least thirty days
           advance written notice of cancellation (except ten days notice for nonpayment of
           premium). Service Provider hereby agrees that if itfails to furnish the policy
           endorsements andfor the certificates of insurance required hereunder,or ifIP receives
           notice that any policy of insurance issued to Service Provider has been canceled or no
           longer meets the requirements of this Article,then IP may 1) suspend this Agreement
           until insurance is obtained ; 2) terminate this Agreement immediate 呼forfor cause ; or 3)
           obtain forced placement insurance that meets the requirements of this Article at Service
           Provider's sole cost from any broker or insurer satisfactory to iF .

           6.     Indemnity. Service Provider assumes the defense and the entire responsibi
           and liability for any and all damage or i可ury
                                                    uryof any kind or nature whatsoever (includi

           GSC CE Waste Servces 勺reement
                                reement 一「P
                                          PLeqaF 8/15114 6 加reeni No.MPWSPH16
                                                           reenient




Confidential Pursuant to                                                                          lP JRD000520
Protective Order
      Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 16 of 74                        PageID #: 592




          resulting death) to all persons, whether employed by the Service Provider or otherwise,
          including but not limited to (a) employees and agents of subcontractors of Service
          Provider or IP, or (b) any other third party, and to all property (other than the work itself
          as set out in paragraph 7 below) caused by, resulting from, arising out of, or occurring in
          connection with the performance by Service Provider, or any subcontractor or agent of
          Service Provider, of this Agreement. In the event the liability of the Service Provider
          shall arise by reason of the sole negligence of IP, then and only then, the Service
          Provider shall not be liable under the provisions of this paragraph. If any person makes
          a claim for any such damage or injury (including death resulting therefrom) as
          hereinabove described, the Service Provider agrees to indemnify and save harmless
          the IP, its agents, servants and employees from arid against any and all loss, damage,
          injury or expense including reasonable attorney's fees that IP may sustain as a result of
          any such claims, and the Service Provider agrees to assume, on behalf of IP, the
          defense of any action at law or in equity, which may be brought against IP upon such
          claim and to pay on behalf of IP upon its demand, the amount of any judgment that may
          be entered against IP in any such action, In any suit or claim by IP, Service Provider
          hereby expressly waives any immunity from suit which might otherwise be conferred by
          the Workers' Compensation laws of any jurisdiction and which would preclude
          enforcement of the indemnification clause of the Agreement by IP, and Service Provider
          further agrees to pay any reasonable attorney's fees incurred by IP in securing
          compliance with the provisions of this indemnification.

          7.     Risk of Loss to the Work. IP shall assume such risk of loss to property of FP,
          Service Provider and any subcontractor as normally insured by an -all-risk property
          insurance policy which shall cover the Work incorporated in the project and all material
          for the same stored on the building site and intended for the permanent use therein,
          except to the extent any damage to property of IP is caused by Service Provider's
          negligent, grossly negligent, willful or intentional acts. fP shall not be responsible for,
          and assumes no liability for, any damage however caused to any sheds, equipment,
          machinery, materials, tools, supplies or personal effects belonging to or rented by
          Service Provider, any subcontractor, or employees of either. IP, Service Provider and
          any subcontractors mutually agree to waive the right of subrogation for loss or damage
          to the property as defined in this paragraph and covered by property insurance.

          ARTICLE 17. LIENS. Service Provider shall, at the request of the IP, deliver to IP a
          certificate that all claims for labor arising under this Agreement have been satisfied and
          that all bills for any materials or equipment which may have been furnished by Service
          Provider have been paid. Service Provider, at the request of IP, shall furnish on a
          monthly basis: (a) a complete release or receipts in full in lieu thereof, of all liens which
          might arise, and (b) a certificate that such releases and receipts include all labor and
          materials for which a lien could be filed. If requested by IP, prior to commencing work
          under this Agreement, Service Provider shall execute a waiver of mechanics' and/or
          materialmen's liens in a form acceptable to IP.

          ARTICLE 18. COMPLIANCE WITH LAWS, RULES AND REGULATIONS. Service
          Provider covenants and agrees that it will secure and keep in effect all necessaW

          GSC CE Waste Services Agreement - IP Legal 8/15/14   7                   Agreement No. kIPINSPH16




Confidential Pursuant to                                                                              IP JRD000521
Protective Order
      Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 17 of 74                    PageID #: 593




           licenses and permits incident to its operations in the performance of this Agreement,
           and that during the performance of this Agreement, unless exempt, Service Provider
           agrees to abide by the provisions of all applicable state and federal laws, rules and
           regulations, all applicable amendments and revisions thereof including, but not limited
           to, the Occupational Safety and Health Act; the Endangered Species Ad; the Clean
           Water Act; the Federal Insurance Contributions Act; the Internal Revenue Code of 1986;
           the Fair Labor Standards Act of 1938, including sections 6,7,11,12 and 14; the
           Americans with Disabilities Act of 1992; Executive Order 13465 for federal contracts in
           excess of $100,000 and subcontracts in excess of $3,000; National Labor Relations Act,
           29 C.F.R. Part 471, Appendix A to Subpart A of Executive Order 13496; the Trafficking
           Victims Protection Act of 2000; and the applicable requirements of the United States
           Department of Labor, including the applicable provisions of Executive Order 11246,
           Section 603 of the Rehabilitation Act of 1973, Section 4212 of the Vietnam Ere
           Veterans' Readjustment Assistance Act of 1974. Service Provider shall abide by the
           requirements of 41 CFR §§ 60-1.4(a), 60-300.5(a) and 60.741,5(a). These
           regulations prohibit discrimination against qualified individuals based on their
           status as protected veterans or individuals with disabilities, and prohibit
           discrimination against all individuals based on their race, color, religion, sex or
           national origin. Moreover, these regulations require that Service Provider and its
           contractors/subcontractors take affirmative action to employ and advance in
           employment individuals without regard to race, color, religion, sex, national
           origin, protected veteran status or disability.

           In performance of its obligations under this Agreement, Service Provider agrees to
           comply with and require its employees, contractors and agents to comply with IP's
           Supplier Code of Conduct, as well as IP's policies, rules and directions regarding safety,
           security and appropriate conduct on IP's premises or delivery points and toward IP's
           employees.       IP's  Supplier     Code     of    Conduct     may      be    found     at
           http://www.internationalpaper.comicomnany/suppliers/sApplier-code-of-conduct, Service
           Provider shall be responsible for notifying any of Service Provider's parent, subsidiary
           and affiliated companies of this Supplier Code of Conduct and its expectations.

           Should any governmental entity (including but not limited to entities enforcing the
           Occupational Safety and Health Act) seek to impose liability on the IP arising out of the
           work performed under this Agreement, Service Provider agrees to indemnify and hold
           the IP harmless respecting any such liability including any fines, penalties and
           reasonable attorney's fees incurred by FP.

           ARTICLE 19. SAFETY AND DRUG TESTING. Service Provider and its subcontractors
           shall comply with all local, state, and federal health and safety laws, and environmental
           laws and regulations applicable to Service Provider in the performance of its services
           hereunder. While on the premises of IP, Service Provider and its subcontractors shall
           comply with IP's site-specific regulations and shall ensure that all of its employees,
           subcontractors and agents have a safe work environment. Service Provider is solely
           responsible for the safety of Service Provider's employees and the means and methods
           employed by its employees in performing the services contemplated herein, and agree,e

           GSC CE Waste Services Agreement - IP Legal 8/15/14   8                Agreement NO. MPWSPH16




Confidential Pursuant to                                                                          IP_JRD000522
Protective Order
      Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 18 of 74                      PageID #: 594




           that IP shall have no such responsibility. In the event an employee of Service Provider
           or one of its subcontractors is injured while on IP premises, Service Provider shall (i)
           immediately notify IP of the time, nature, and severity of the injury, (ii) at its own cost
           and expense cause to be performed an Investigation into the "root cause" of the injury
           by a competent investigator, and (iii) provide IP with a copy of the investigation report.
           The report shall include an explanation of causation of the accident and the steps
           Service Provider or its subcontractor is taking to avoid a similar accident from occurring.
           Service Provider shall also provide IP with periodic updates on the date the injured
           employee will return to work. In the event IP elects to perform its own investigation, or
           requests that a joint investigation be performed, Service Provider shall cooperate and
           actively assist in such an effort. In addition to the above, if an employee of Service
           Provider or one of its subcontractors experiences a 'near miss" that could have resulted
           in serious injury while on IP's premises, Service Provider shall investigate the incident
           and report to IP its findings and the steps that Service Provider will take to avoid a
           repeat incident.

           Service Provider agrees to advise its employees and the employees of its
           subcontractors and agents that: 1) it is the policy of IP that the use, possession, sale,
           transfer or purchase of alcohol, drugs, or controlled substances on IP property is
           prohibited as is the presence on IP property of anyone under the influence of same; 2)
           entry onto IP property constitutes consent to an inspection of the employee and his or
           her personal effects when entering, on, or leaving IP property; 3) any employee who is
           found in violation of the policy or who refuses to permit an inspection may be removed
           and barred from IP property, at the discretion of P.

           Prior to sending employees to work on IP property, Service Provider will test such
           employees for the presence of illegal drugs and unauthorized controlled substances and
           will not permit any applicant or employee who has tested positive to work on IP
           property. Service Provider will not permit any of its employees to work on IP property
           who has had a positive test result or who refuses to undergo a test when asked to do
           so.

           Service Provider will require that its subcontractors, representatives, agents or vendors
           which send employees on IP property to agree to and abide by all of the above
           provisions, including testing their employees. Test for the presence of illegal drugs or
           controlled substances refers to a specific analysis of a wine specimen to determine the
           presence of a specific drug or its metabolites and shall include both an initial test and
           gas chromotography/mass spectroscopy (GC/MS) confirmatory test.

           ARTICLE 20. MAINTENANCE AND CLEAN-UP OF PREMISES. Service Provider
           agrees to keep the area in which Service Provider, its employees, agents, Contractors
           and Subcontractors are working in a safe and reasonably clean condition during the
           performance of the Service




           GSC CE Waste Services Agreement - IP Legal 8(15/14   9                 Agreement No. MPWSPH16




Confidential Pursuant to                                                                            IP JRD000523
Protective Order
      Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 19 of 74                      PageID #: 595




           ARTICLE 21. SEPARATE CONTRACTS. This Agreement is non-exclusive with Service
           Provider. IP reserves the right to award other contracts in connection with the Services
           provided in this Agreement.

          Service Provider agrees to fully coordinate and cooperate with all contractors of        ip   in
          the performance arid execute of their work and/or services.

          If any part of this project depends for proper execution upon the work of any other
          contractor, Service Provider shall inspect and promptly report to IP any defects in such
          work that render it unsuitable for such proper execution. Service Provider's failure so to
          inspect and report shall constitute an acceptance of the other contractor's work as fit
          and proper for the reception of Service Provider's work, except as to defects which may
          develop in the other contractor's work after the execution of Service Provider's work.

          ARTICLE 22. SERVICE PROVIDER'S FAMILIARITY WITH CONDITIONS AND SITE.
          Service Provider acknowledges that it is familiar with the conditions existing on the site
          at which the Services will be performed and affirms that there have been no
          representations by IP beyond those set forth in this Agreement.

          ARTICLE 23. INSPECTION OF WORK. IP's representative shall at all times have
          access to the area where the Services are being performed, wherever they are in
          preparation or progress and Service Provider shall provide proper facilities for such
          access and for inspection. Service Provider shall make such tests or furnish certificates
          or other evidence as may be required by specifications or by IP's representatives to
          show that the requirements of this Agreement have been fulfilled.

          ARTICLE 24. SERVICE PROVIDER'S COMPLETION OF WORK. If Service Provider
          fails to perform the Services properly or to perform any provisions of the Agreement, IP,
          or its agent, may elect after three (3) days written notice to Service Provider, to make
          good such deficiencies and may deduct the cost thereof from the payment then or
          thereafter due Service Provider without prejudice to any other remedy IP may have. In
          addition to any other remedies and rights herein given IP, this Agreement may be
          terminated if Service Provider is adjudged bankrupt, or makes a general assignment for
          the benefit of creditors, or if a receiver is appointed on account of Service Provider's
          insolvency, or if Service Provider refuses or fails, except in cases for which an extension
          of time is granted by IP, to perform the Services or to perform any provision hereof. If lP
          takes over and completes the Services by its own force or through another contractor,
          then IP (without impairing any other right or claim which it may have) may charge the
          full cost thereof against the unpaid contract price, and may recover from Service
          Provider any deficiency between the unpaid balance of the contract price arid the
          reasonable cost of completing the Services.

          ARTICLE 25. SERVICE PROVIDER'S DUTIES AND STATUS; WARRANTY. Service
          Provider agrees to furnish its best skill and judgment in the performance of its
          obligations and cooperate with IP and others engaged in work in and about the work
          area. Service Provider agrees to perform all work hereunder in a safe, good and firstAft

          GSC GE Waste Services Agreemenl - IP Legal 8/16114   10                Agreement iqn. MPWSPF116




Confidential Pursuant to                                                                             IP_JRD000524
Protective Order
      Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 20 of 74                      PageID #: 596




           class workmanlike manner, applying thereto at least that degree of skill, care and
           supervision necessary to be exercised by Service Provider on work of the type covered
           by this Agreement, Service Provider agrees to furnish skilled workers in the best, most
           expeditious and economical manner consistent with the interest of IP. All work shall be
           performed to the satisfaction of IP or its authorized representative.

           Service Provider shall continuously maintain adequate protection of all its work and all
           work of its subcontractors from damage and shall protect IP's property from injury or
           loss arising in connection with this Agreement.

           Service Provider represents and warrants that it shall provide all services hereunder in a
           good and workmanlike manner and up to the professionally recognized standards in the
           industry for like services. Should Service Provider fail to provide services up to said
           standards, Service Provider shall, at IP's option, either (a) re-perform said services or
           (b) reimburse IP its costs in acquiring said adequate services from a third party.

           ARTICLE 26. LIMITATIONS ON ASSIGNMENT AND SUBCONTRACTS. Service
           Provider shall not assign this Agreement, its rights or obligations, without the prior
           written consent of IF, nor shall Service Provider assign any money due or to become
           due without the prior written consent of IF. Nothing in this Agreement shall create any
           contractual relation between any subcontractors and IP, and Service Provider agrees
           that it is fully responsible to IP for the acts and omissions of subcontractors.

           ARTICLE 27. TIME IS OF THE ESSENCE. Service Provider and IF agree that time is
           of the essence in the performance of this Agreement and of each of its covenants and
           conditions.

           ARTICLE 28. CONFIDENTIALITY AND TRADE SECRETS. All specifications, data and
           other information furnished by IP, or its agents, to Service Provider in connection with
           this Agreement remain the exclusive intellectual property of IP and shall be treated by
           the Service Provider as proprietary and shall not be disclosed or used, except for
           implementation of this Agreement, without prior written approval of IP. The purchase of
           Service Provider's material/services does not authorize Service Provider to use the
           name of or make reference to IP for any purpose in any releases for public or private
           dissemination, nor shall Service Provider divulge or use in any advertisement or
           publication any specifications, data or other information pertaining to or relating to this
           Agreement or IP without prior written approval from IF.

           ARTICLE 29. INVALIDITY OR UNENFORCEABILITY. If any provision of this
           Agreement, of the application thereof to any person or circumstance, shall to any extent
           be held invalid or unenforceable by a court of competent jurisdiction, the remainder of
           this Agreement, and the application of such provision to persons or circumstances other
           than those as to which it is specifically held invalid or unenforceable, shall not be
           affected thereby, and each and every remaining provi ion of this Agreement shall be
           valid and binding to the fullest extent permitted by law


           CSC CE Waste Services Agreement - IP Legal 8/15/14   11                Agreement No. MPWSPH16




Confidential Pursuant to                                                                            IP_JIRD000525
Protective Order
      Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 21 of 74                      PageID #: 597




           ARTICLE O. SETOFF. Any payment due to Service Provider under this Agreement, or
           any other, may, at IP's option be applied by IP to offset any sum which Service Provider
           may owe to IP or to any subsidiary or affiliate of IP.

           ARTICLE 31. ASSIGNMENT AND SUBCONTRACTING. Service Provider shall not
           assign or subcontract out any portion of the Services without obtaining IP's prior
           approval.

           ARTICLE 32. INDEPENDENT CONTRACTOR. Nothing in this Agreement shall be
           deemed to construe Service Provider or any of Service Provider's employees to be
           agents, representatives or employees of IP. Service Provider shall perform its Services
           as an independent contractor and shall be subject to the direction of IP only with respect
           to the scope and general results required.

           In Louisiana, for work and/or services performed by SUPPLIER at COMPANY'S owned
           or leased sites, it is further agreed between SUPPLIER and COMPANY that the work
           being performed by SUPPLIER is part of COMPANY'S trade, business or occupation,
           and the work performed by SUPPLIER pursuant to this AGREEMENT is an integral part
           of and essential to the ability of COMPANY to generate COMPANY'S goods, products
           and/or services. Accordingly, pursuant to La, R.S. 23:1061, COMPANY is the statutory
           employer of SUPPLIER'S employees, including both direct and statutory employees,
           performing work under this Agreement. SUPPLIER assumes full responsibility for
           supervising and directing its employees.

           ARTICLE 33. GOVERNING LAW. This Agreement shall be governed and construed
           according to the laws of Tennessee without regard to any conflict of law provisions
           thereof.

           ARTICLE 34. JURISDICTION. The courts of Tennessee shall have and exclusive
           jurisdiction over any disputes arising out of or relating to this Agreement.

           ARTICLE 35. WAIVER. The failure of either party at any time to insist upon the strict
           observance of the provisions of this Agreement or to enforce the provisions of this
           Agreement, or to require at any time performance by the other party of any such
           provisions, shall in no way be construed to be a waiver of such provision, nor in any way
           to affect the validity of this Agreement, or the right of either party thereafter to enforce
           each and every provision of this Agreement.

           ARTICLE 36. SEVERABILITY. If any part of this Agreement is held by a court to be
           unenforceable, the remainder of the Agreement shall continue in full force and effect.

           ARTICLE 37. ENTIRE AGREEMENT/MODIFICATION. This Agreement, and the
           materials incorporated herein by reference, constitute the entire agreement between the
           parties. There are no promises or other agreements, oral or written, express or implied,
           between the parties other than as set forth in this Agreement. The parties acknowledge .
           that this Agreement supersedes all prior agreements, both written and oral, related t54e

           GSC CE Waste Services Agreement - IP Legal BA 5,14   12                 Agreement No. MPWSPH16




Confidential Pursuant to                                                                            IP_JRD000526
Protective Order
      Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 22 of 74                      PageID #: 598




           the subject matter of this Agreement. No addition, deletion, or other modification to this
           Agreement shall be valid unless it is in writing and signed by an authorized
           representative of each party.

           ARTICLE 38. REMEDIES NOT EXCLUSIVE. The rights and remedies provided in this
           Agreement are non-exclusive and are in addition to any other rights and remedies, now
           or hereafter provided by law.

           ARTICLE 39. PERMITS, BONDS, AND GOVERNMENT OVERSIGHT. International
           Paper Company shall obtain and keep current all permits and licenses (except
           Contractor's license) required to enable the Service Provider to perform the work or
           services under the Agreement, including but not limited to building, construction, and
           environmental permits, necessary for compliance with all Federal, State, County and
           Municipal laws, codes, regulations and ordinances applicable to the performance of the
           work or services. International Paper Company shall obtain all such permits prior to the
           date August 1, 2016, when the Service Provider commences the work or services.
           International Paper Company shall be responsible for timely providing notice and
           reporting to the government and others, as may be required by applicable law.

           ARTICLE 40. FORCE MAJEURE. Any delays in or failure of performance by IF or
           Service Provider shall not constitute default hereunder if and to the extent such delays
           or failures of performance are caused by occurrences beyond the control of IP or
           Service Provider, as the case may be, including but not limited to: acts of God or the
           public enemy; expropriation or confiscation of facilities; compliance with any order or
           request of any governmental authority; act of war, rebellion or sabotage or damage
           resulting therefrom; fire, floods, explosion, accidents; riots, strikes, labor disputes or
           other concerted acts of workmen, whether direct or indirect; or any cases, whether or
           not of the same class or kind as those specifically above named, which are not within
           the control of IP or Service Provider and which by the exercise of reasonable diligence,
           IP or Service Provider are unable to prevent.

           ARTICLE 41. NOTICE: Any notice given pursuant to this Agreement shall be given in
           writing and delivered in person, by overnight courier, or by registered or certified mail,
           postpaid, return receipt requested, addressed as follows:

           if to IP, to:

           International Paper Company
           Attn: Manager of Capital and Manufacturing Services
           5283 Tr -Ridge Blvd
           Loveland, 01-I 45140-7910

           If to Service Provider, to:

           JRD Contracting and Land Clearing, Inc.
           2100 Camden Bypass
           Camden, AL 36726
           GSC CE Waste Services Agreement - IP Legal 8/15/14   13               Agreement No. NIPWSPE-116




Confidential Pursuant to                                                                             IP_JR13000527
Protective Order
      Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 23 of 74                                PageID #: 599




            Such notices shall be deemed given at .the time of delivery,

            IN WITNESS WHEREOF, the patties hereunder do execute this Agreement on the
            date(a) below.
            INTERNATIONAL PAPER                                   JRD CONTRACTING AND LAND
            COMPANY                                               CLEAR109,, NO.
                ,
            By:       et4Uati:                                    By:             s
                      t\1L
                                                                                                f
            Title:                                                Title:   jii4.11et4W1
            Date:                  ,2,C;46,-,1                    Date:



             INTERNATIONAL PAPER.
            :COMPANY LEGAL
            By:
            'Title:
            p400.:

            Exhibit A - SpoRe of Servfges
            Exhibit - CorndenSation
            Exhibit C deriificate of Agreerrierlt
            EhibitD-.:Kev PerforrijanCe Indicators




            4SC a Waste Serv[ces      -P   Logal 8.11.6/14   14                           A4ri!ezmstn: No,   MPWSPH1S




Confidential Pursuant to                                                                                        IP_JRD000528
Protective Order
      Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 24 of 74                          PageID #: 600




                                               EXHIBIT A — Scope of Services




                                                         Pine Hill Mill
                                                    7600 Highway 10 West
                                                   Pine Hill, Alabama 36769




                                                              Mill Contacts:

                                      Primary: Joni Harris - Environmental Engineer
                                                Telephone: 334.963.2311
                                             E-mail: joni.harris@ipaperoorn


                                       Secondary: Shawn Blenis - EHS&S Manager
                                               Telephone: 334.963.2307
                                           E-mail: shawn.blenis@ipaper.com



                                                 Last Edit: 7/8/15 - Joni Harris




          GSC CE Waste Services Agreement. IP Legal 8/15/14        15                 Agreement No. MPWSPH16




Confidential Pursuant to                                                                                IPJRD000529
Protective Order
      Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 25 of 74                      PageID #: 601




           1.0 GENERAL

           The mill generates an estimated 440,000 cubic yards of beneficial use material
           annually. This material is termed organ° ash and consists of a mixture of wood and coal
           ash generated from two power boilers, wood fiber from two paper machines, process
           waste (lime mud, grit, and dregs material) from the lime kiln, and OCC waste from the
           paper recycling plant. Residuals are sluiced to one of two holding ponds with a capacity
           of approximately 110,000 cubic yards for each pond.

           Each of the two ash ponds are cleaned twice per year. Organo ash is excavated from
           ash ponds with the drier material loaded and transported directly to private land owner
           fields for land application. The wetter material is hauled to the Temporary Storage Area
           (TSA) for natural gravity dewatering and land applied at a later time.

           2.0 DETAILED SCOPE OF WORK

           Provide all labor, materials, PPE, incidentals, and equipment necessary for cleaning,
           maintaining and hauling organo from the ash ponds so that the ponds are available for
           continual use and implementation of a land application program. Primary paper mill
           organo-ash mixtures consists of hog fuel and coal boiler ash, wood fiber from the mill's
           primary clarifier underflow, and residuals from the lime kiln.

           Techniques for maintaining ash ponds and managing the mill's land application program
           may include mechanical sludge dewatering, ash pond excavations, beneficial reuse,
           etc.

           Environmental will assign quantity (loads) to each landowner for the calendar year
           based upon acreage. Contractor will maintain a log on each order and will coordinate
           with Environmental when order is complete. Trucks will not be required to go through
           INTERNATIONAL PAPER truck scales. However, the SERVICE PROVIDER shall be
           required to stamp all bill of lading (BOL) tickets at Security Gate 5 for each load leaving
           mill site. International Paper reserves the right to weight or inspect loads on a random
           basis. It is the intent to load each truck to full capacity within the laws of the state of
           Alabama Highway Department. No loads will be reimbursed without validation of load
           tickets.


           Safety/Environmental
           SERVICE PROVIDER shall be solely and completely responsible for conditions of job
           site, including safety of all persons and property during performance of the work. This
           requirement shall apply continuously and not be limited to normal working hours. Safety
           provisions shall conform to US Department of Labor (OSHA), any State Occupational
           Safety and Health Act, International Paper policy, and all other applicable federal, state,
           county, and local laws, ordinances, codes, and any other requirements or regulations
           that are detailed and or required.

           GSC CE Waste Services Agreement - IF Legal 8/15/14   16                Agreement No. MPWSPH16




Confidential Pursuant to                                                                            113_..IRD000530
Protective Order
      Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 26 of 74                  PageID #: 602




           SERVICE PROVIDER will be responsible for documenting and completing all required
           Mill Designated Representative (MDR) safety reports and/or forms. This includes, but
           not limited to:
               • Safe Plans (execution of work)
               • RADARS
               • Confined Space Entry
               • SERVICE PROVIDER Tailgate Safety Meeting's

           Personal Protective Equipment (PPE): (All Furnished By SERVICE PROVIDER)

           General Work Area:
             • Hard hat
             • Safety Glasses
             • Ear protection (gate to gate policy except as noted in policy, i.e.; inside certain
                building structures/offices)
             • Steel toe shoes
             • Personal H25 monitor (ash pond and temporary storage area (TSA). Monitors
                must be calibrated on a routine basis. The expiration date must be displayed on
                each calibrated H2S monitor.

           Laundering of Sludge Contaminated Work Clothes
              • Work clothes should not be laundered in the family washer.
              • SERVICE PROVIDER will be responsible for laundering services either on-site or
                outside contract with a laundering service.

           Administrative Health Controls
             • Contract employees should wash hands thoroughly before eating.

           Housekeeping/Environmental:
             • Soil amendments will be land applied in accordance with the existing application
                rate and any permit requirements, limitations or company policy requirements in
                addition to any best management practices and/or agronomic changes or
                additions conducted at the direction of the owner representative.

               •   There shall be no land application activities conducted that would harm or
                   endanger human health and welfare, or violate any applicable federal, state or
                   local ordinance, environmental statute, regulation or law.

               •   SERVICE PROVIDER and employees are responsible for keeping ash ponds.
                   TSA and any other area used by the contractor and employees clean at all times.

               •    All household garbage should be placed in blue refuse dumpsters located
                    throughout mill site. No household garbage should be placed in the company
                    landfill.

           GSC CE Waste Services Agreement - fP Legal 8/15/14   17             Agreement No. MPWSPH16




Confidential Pursuant to                                                                         IP JR0000531
Protective Order
      Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 27 of 74                         PageID #: 603




               •     SERVICE PROVIDER is responsible for disposal of all scrap tires, batteries,
                     used oil and other items generated as a result of contract activities. These must
                     be disposed and/or recycled offsite in accordance with all federal and state
                     regulations.

               •     Scrap metal should be placed in designated scrap metal dumpsters (free of
                     garbage/trash) located mill wide for recycling. If scrap metal is property of
                     SERVICE PROVIDER, with proper documentation (gate pass), material can be
                     removed from premises.

               •     No chemicals, lubricants, etc. shall be brought on-site unless approved in
                     advance by Environmental. The appropriate MSDS shall be supplied and stored
                     in our Dolphin system (EFIS). These chemicals should be properly labeled and
                     stored in covered secondary containment structures (provided by SERVICE
                     PROVIDER).

               •     All fuel products, not provided by International Paper will be stored on-site by the
                     SERVICE PROVIDER in double walled tanks and properly labeled. Oil,
                     lubricants, and fuel tanks (supplied by SERVICE PROVIDER) should be stored in
                     an existing concrete containment area with a roof. All such lubricant and
                     chemical containers will be disposed of offsite by SERVICE PROVIDER in
                     accordance with all applicable state laws.

               •     SERVICE PROVIDER will use concrete wash up area located between lime kiln
                     maintenance shop and purchased bark pile for equipment cleaning. No other
                     area will be permissible.

               •     SERVICE PROVIDER office/work areas must be kept clean at all times. Random
                     inspections for general housekeeping will be conducted by Environmental.

           Pond Cleaning
             • SERVICE PROVIDER will be required to provide all labor, equipment, and
                materials to clean each ash pond in 50 working days in order to minimize solids
                carry-over from the in-service ash pond to the Aerated Stabilization Basin (ASB).
                The ponds must also be cleaned within this time frame as not to curtail the
                operation of the power boilers, caustic plant and waste clarifier, which are the
                streams that make up the pond volume. Each pond averages 110,000 cubic
                yards of material.

               •     Cleaning frequency and start dates will be determined by the Environmental
                     department, but typically they are cleaned twice annually,

               •     SERVICE PROVIDER will be required to repair the ash-sludge pond dikes on a T
                        M basis as directed by Environmental. NOTE: This refers to dike repairs as
                     identified by International Paper. Damages to dikes as a result of pond cleaning


           GSC CE.       Services Agreement - IP Legal 8/16114   18                  Agreement No. MPWSPH16




Confidential Pursuant to                                                                               IP_JRD000532
Protective Order
      Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 28 of 74                      PageID #: 604




                    activities by SERVICE PROVIDER wilt be repaireci at SERVICE PROVIDER
                    expense.

               •    Material too wet (non-stackable) for tand application should be stored in the TSA
                    for dewatering purposes.

               •    SERVICE PROVIDER WILL PROVIDE DUMP TRUCKS WITH A MINIMUM
                    CAPACITY OF 20 CUBIC YARDS FOR ASH DELIVERY TO LANDOWNER.

               •    The quantity removed from the ash ponds will be determined by International
                    Paper supplied independent survey. International Paper will incur cost for all
                    independent surveys.

               •    Ash ponds will go through a dewatering process prior to independent survey
                    being conducted. It is the SERVICE PROVIDER's responsibility to dewater ash
                    ponds. The dewatering process will be inciuded in the per cubic yard price of
                    pond cleanings. SERVICE PROVIDER wilt pump all water that is practical from
                    ash ponds (no free water in solids). One six inch submersible pump wilt be used
                    a minimum of (five) days. International Paper may wish for the SERVICE
                    PROVIDER to dewater additional days. In this case a daily rate is requested for
                    the additional dewatering. An international Paper representative wilt give
                    approval to discontinue dewatering, survey will be performed and SERVICE
                    PROVIDER wilt be given authorization to commence with excavating material
                    from ash pond. Also, SERVICE PROVIDER wil' ensure that adequate pumping
                    equipment is maintained when dewatering pond so that cleaning is not impeded.

           Performance Timing and Criteria for Pond Cleaning
              • Performance Period. SERVICE PROVIDER has 50 catendar days after the
                 completion of the cross-section survey to completely perform the Services for the
                 sludge pond that is specified in each PO ("Performance Period").

               •    Inspection Upon Completion. International Paper shall inspect the Services
                    performed by SERVICE PROVIDER upon completion of the Services and shalt
                    accept or reject such Services in its reasonabie discretion.

               •    Effect of Rejection: Should international Paper reject such Services, SERVICE
                    PROVIDER shall perform additional Services to ensure that the Services are
                    completed as set forth above.

               •    Failure to Complete Services. Should SERVICE PROVIDER fait to complete the
                    Services prior to the expiration of the Performance Period, SERVICE PROVIDER
                    shall pay liquidated damages in an amount equal to $1,980 per day that the
                    Services remain unperforrned under this PO. Further, if International Paper is
                    required to re-open the siudge pond after the Performance Period, but before
                    completion of the Services, International Paper may estimate, in good faith, the


           GSC CE Waste Services Agreement - FP Legat 8/15/14   19               Agreernenl No. MPvvSPH16




Confidential Pursuant to                                                                            IP_JRD000533
Protective Order
      Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 29 of 74                         PageID #: 605




                    portion of the Services that remain unperformed and reduce the total payment
                    due under this PO by the percentage of Services that remain unperformed.

           Organ° Ash Hauling
             • Hauling of material to the land application sites shall be in strict accordance with
                local, state, and federal requirements for vehicles, safety, environmental and
                other procedures.

               •    SERVICE PROVIDER will be responsible for furnishing all on-highway fuel and
                    lubricants. Diesel fuel can be placed in the storage tanks used for hauling
                    Organo-ash to land application. International Paper will supply all off-road diesel
                    for onsite activities only, ice, portable toilet, hand wash station, and welding
                    gases. Inspections are done periodically to ensure compliance to these
                    requirements. All fuels should be stored in a properly labeled double-walled tank.
                    If oil stains are visible in containment and at or near SERVICE PROVIDER work
                    area, this must be cleaned up immediately at SERVICE PROVIDER expense.

               •    SERVICE PROVIDER shall provide all labor, equipment, and materials to
                    transport soil amendments to mill storage facilities and transport soil
                    amendments to designated land application sites. Organo-ash (soil amendments)
                    will be hauled from the ash-sludge ponds directly to land application if the
                    material is dry enough to permit hauling. Organo-ash will also be hauled from the
                    TSA (mill storage facility), as well as other storage areas specified by the facility.
                    Any material hauled from the mill must not be spilled, leaked, disposed or blown
                    during transport.

               •   All material disposed of offsite will receive International Paper BOL ticket from
                   gate of exit (currently Gate 5). These tickets will be turned in to Environmental
                   prior to any invoicing for land delivery. SERVICE PROVIDER will be reimbursed
                   for actual cubic yards cleaned from pond and/or disposed of in TSA. Land
                   application of this material at later dates will be reimbursed by truck loads based
                   on mileage (chart) to landowner.

               •    SERVICE PROVIDER should haul an annual quantity of approximately 440,000
                    cubic yards of material to land application sites or other sites designated by the
                    Environmental. In the event that new technologies are developed or implemented
                    to reduce the frequency of pond cleanings or amount land delivered, International
                    Paper will not guarantee the total annual estimated quantities as noted above.

               •   SERVICE PROVIDER will coordinate with Environmental to maintain an
                   adequate level of approved land application sites to match Organo-ash
                   generation rates. The facility, according to company policy, will only haul Organo-
                   ash to landowners with acreage equal to or greater than 20 acres. There will be
                   no distribution of ash to any landowner not designated by International Paper
                   Environmental department,


           GSC CE Waste Services Agreement - IF Legal 8115114   20                   Agreement No. MPWSPI-Ile




Confidential Pursuant to                                                                                IP_JRD000534
Protective Order
     Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 30 of 74                     PageID #: 606




               •   SERVICE PROVIDER is responsible for ensuring that the landowner receives no
                   more than 4 loads delivered and spread per physical acre of land over a one-
                   year period. To ensure that this is done, SERVICE PROVIDER shall deliver
                   organo ash at no expense to landowners. If SERVICE PROVIDER is authorized
                   to perform spreading services by International Paper (reimbursable), under no
                   circumstances will International Paper supply off road diesel.

               •   SERVICE PROVIDER is responsible for keeping good relations with all
                   landowners participating in the land application program.

               •   SERVICE PROVIDER is responsible for contacting the landowner for
                   information on application sites and haul routes through their property and
                   to ensure that any gates are locked or unlocked as requested by the
                   landowner.

               •   SERVICE PROVIDER is responsible for the repairing of any damage to
                   landowners property as a result of truck traffic on roads or personal
                   property.

               •   SERVICE PROVIDER will provide access from dikes into ponds for cleaning
                   activities. Upon completion of pond cleaning, SERVICE PROVIDER will be
                   responsible for restoring any changes to pond containment structure to normal
                   conditions. ANY ACCESS STRUCTURES BUILT BY SERVICE PROVIDER FOR
                   ENTRANCE AND EXIT OF PONDS CONSIDERED TO BE PERMANENT
                   STUCTURES MUST BE AUTHORIZED IN WRITING BY INTERNATIONAL
                   PAPER.

               •   Ash stored in TSA will be maintained and included in pond cleaning rates. No
                   additional charges will be billed to the Owner for stacking, moving, etc.

              •    During inclement weather conditions, the TSA may fill with water. Should this
                   occur, SERVICE PROVIDER will provide labor and material to adequately
                   dewater TSA before hauling ash to landowners. Environmental will determine
                   when sufficient ciewatering has been achieved in order to resume hauling.

              •    SERVICE PROVIDER shall keep records of their progress including the number
                   and location of the loads hauled to individual land application sites.
                   Unannounced random load inspections will be conducted to verify truck weights
                   to ensure that the maximum amount allowed by truck capacity rating is loaded.
                   This will be conducted at the discretion of Environmental and could be by visual
                   inspection or weighed at log scales.

              •    By Jan 30th of each year, SERVICE PROVIDER must submit to Environmental a
                   copy of records mentioned above from previous calendar year.



          050 CE VVaSte Services Agreement - IP Legal 8/15/14   21              Aveement No, MPVVSPH16




Confidential Pursuant to                                                                          IP JRD000535
Protective Order
      Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 31 of 74                     PageID #: 607




           Road Maintenance
             • Roads heavily traveled by SERVICE PROVHDER must be properly maintained.
                This includes roads in and around, to and from ponds, landfill and TSA. The
                SERVICE PROVIDER shall provide labor, materials, and equipment to maintain
                these roads.

               •   Roads mentioned above must be graded with adequate control measures in
                   place to minimize dust emissions (i.e. watering roads during dry weather
                   conditions, this could entail watering roads everyday of operation).

               •   All roadways planned to be utilized during the pond cleaning process will meet or
                   be brought up to the following criteria prior to the start of the cleanout process
                   and maintained likewise throughout the cleanout process.

               •   Roads will be graded to establish positive drainage to ensure continued
                   operational ability even during wet weather conditions. Included will be the
                   maintenance of ditches along the road to facilitate positive drainage and storm
                   water runoff.

               .   Roadway must be maintained to handle heavy truck traffic associated with the
                   cleanout process but in no way impede light duty traffic required for normal mill
                   operations.

              •    Repairs and grading will be performed to eliminate potholes and ridges along the
                   operating surface of the road.

              .    During dry conditions — roadways will be periodically sprinkled to eliminate
                   excessive dusty conditions that could produce unsafe visibility situations and
                   potential inhalation hazards.

              •    Maintenance cost of the roadways; including materials will be at the SERVICE
                   PROVIDER's expense and should be included in the unit price for the cleanout
                   proposal.

              .    Emergency Situation

              .    International Paper reserves the right to use alternate sources in emergency or
                   unusual situations.


          3.0 TYPES OF WASTE

          Organo Ash
          Wood and coal ash sluiced from power boilers #1 and #2, wood fiber from the paper
          machines #1 and #2, process waste (lime mud, grit, and dregs material) from the


          GSC OE Waste Services Agreement - IP Legal 8115/14   22                Agreement No. MPWSPF116




Confidential Pursuant to                                                                            IP_JR0000536
Protective Order
      Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 32 of 74                 PageID #: 608




           caustic, and OCC waste from the paper recycling plant. Organo ash moisture content is
           approximately 66 percent.

           Lime Mud/Grits/Dregs
           Lime mud, grits and dregs are dumped on a concrete pad on the west end of the lime
           kiln area and mixed. The material is hauled by mill personnel to the TSA and staged on
           the southeast corner only. SERVICE PROVIDER is required to place one bucket load
           (approximately one yard) of mixed material in the dumpster truck already loaded with
           organ° ash.


                         Table:1 Historical Volumes for Individual Streams
                                                                        2015 RFP Cubic
           Waste Description 2013 Cubic Yards 201.4 Cubic Yards              Yards
                Organ° Ash            414,027             368,412           400,000
           Lime Mud/Grits/Dregs  10,000 (estimate)   10,000 (estimate)  10,000 (estimate)i




           GC CE Waste Servicea Agreement - IF Legal 8/15/14   23             Agreement No. MPWSPH16




Confidential Pursuant to                                                                        IP JR13000537
Protective Order
      Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 33 of 74           PageID #: 609




           4.0 WASTE HAULING PROCESS DIAGRAM



                                                                            Hauled
                                                                            Directty
                                                                               to
                                                                          Landowners




                         Cau5tic/0C C               West        East
                                   PB1 —            Ash          Ash
                                   FBI                          Pond
             Clarifier 'Undergo' Sludge --          Pond




             Lime Mud/Grits/Dreg                                                        Land Applied
         from Concrete Fad StorageArea                                                 at a Future Date




           GSC CE Waste Services Agreement - IP Legal 8/15/14     24   Agreement No. MPVVSPH16




Confidential Pursuant to                                                                   IP_JRD000538
Protective Order
      Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 34 of 74                    PageID #: 610




                                                   EXHIBIT B - Compensation

           Service Provider shall be compensated for the Scope of Services performed on Net
           Sixty (60) basis per the Table 1: Unit Rate Cost Schedule listed below and incorporated
           herein. The Service Provider shall be allowed to adjust labor rates twice during the
           contract term: Year 3 and Year 5, contingent upon high level of performance and
           meeting or exceeding agreed-upon Key Performance Indicators (KPIs) outlined in
           Exhibit E — Key Performance indicators. However, in no event shall the adjustment
           exceed three (3) percent. The new unit rates shall be calculated upon the methodology
           outlined in Attachment 1 — Unit Rate Adiustment Formula.

           Any onsite stacking of organo ash and hauling within the mill site shall be included in
           rate structure above.

           COST OF FUEL
           Since the cost of energy is subject to fluctuation over the term of the Agreement,
           International Paper shall reimburse the Service Provider for the actual price paid per
           gallon for diesel fuel used exclusively to perform the work outlined in this Agreement on
           a pass-through cost basis. There shall be no mark-up added to the cost of fuel. Fuel
           charges will be handled via a separate purchase order.

           A copy of all diesel fuel vendor invoices for diesel shipments received and referenced
           for that period showing the date purchased and actual price per gallon paid by the
           Service Provider shall be attached to each invoice as back up documentation. The
           Service Provider shall use its best efforts to purchase diesel fuel at commercially
           reasonable rates with the goal of minimizing any fuel costs that are billable to
           International Paper.

           A copy of the invoice, marked "copy" prominently on the top of the invoice with copies of
           the diesel fuel vendors invoices for fuel purchased covering the invoice period should be
           mailed to Purchasing Manager at International Paper Pine Hill Mill. All invoices must
           contain the applicable purchase order number_

           !OTHER
           Direct Materials are estimated at $40,000 annually. Invoices are to be submitted on
           mot* basis for the Mill Purchasing Manager's review and approval.

           The mark-up on Subcontractors, Third Party Rentals, and Purchased Materials in scope
           of this Agreement is five (5) percent.




           GSC CE Waste Services Agreement - IF Legal 2115114   25              Agreement No. MPVVSPH16




Confidential Pursuant to                                                                          IP_JRD000539
Protective Order
     Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 35 of 74                            PageID #: 611




          Table 1: Unit Rate Cost Schedule
          Table below defines costs as billed to Pine l-fill Mill

          Tasks:                                      YR 1       YR 2       YR 3       YR 4       YR 5
          Off-Site Ash Hauling,                    $50.36 per $50.36 per $50.36 per $50.36 per $50.36 per
          Delivery, and Spreading (<=              truckload  truckload  truckload  truckload  truckload
          10 miles each way)
          Off-Site Ash Hauling,                    $61.09 per $61.09 per $81.09 per $61.09 per $61.09 per
          Delivery, and Spreading (10 -            truckload  truckload  truckload  truckload  truckload
          20 mites each way)
          Off-Site     Ash      Hauling,           $79.49 per $79.49 per $79.49 per $79.49 per $79.49 per
          Delivery, and Spreading (>20             truckload  truckload  truckload  truckload  truckload
          miles each way)
          Ash Pond Gleaning                        $1.85 per $1.86 per $1.85 per $1.85 per $1.85 per
                                                   cubic yard cubic yard cubic yard cubic yard cubic yard
                                                                                   i




          GSC CE Waste Services Agreement - IP Legal 8115114   26                      Agreement No. MPWSPH16




Confidential Pursuant to                                                                                 IP_JRD000540
Protective Order
      Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 36 of 74                         PageID #: 612




                                       Attachment 1 — Unit Rate Adiustment Formula

           New unit rate adjustments shall be calculated and submitted for Global Sourcing
           Contract Administrator's Approval by July 1st of the Year 3 and Year 5, and, upon
           obtainig approval, shall take effect on August 1s1 of the same years.

           Adjusted unit rates shall be calculated as follows:
           1.     Previous year's total labor and equipment cost breakdown is calculated for each
                 task:

                     Example: Total Cost of Ash Pond Cleaning Yr 2 = $750,000, of which $300,000
                     (40%) is attributable to total labor cost and $450,000 (60%) is attributable to total
                     equipment cost. The cost per cubic yard YR 2 = $1.85 per cubic yard and
                     405,405 cubic yards of ash were removed from the ash pond.

           2.       Assuming, that the agreed -upon cost of living adjustment = 2,5% in YR 3, then
                    the following formula shall be used to calculate new unit rate for Ash Pond
                    Cleaning:

                     New Unit Rate = [Previous year's unit rate * labor portion * (1+ cost of living
                     adjustment)] + [Previous year's unit rate *equipment portion]

                    Example:
                    YR 3 Unit Rate for Ash Pond Cleaning = [$1.85 * 40% * (1+2.5%)] + i$1.85 *
                    60%] = $1.87 per cubic yard




           GSC CE Waste Services Agreeme-M - ilo Legal 8/15/14   27                  Agreement No. MPWSPH16




Confidential Pursuant to                                                                               IP_JR0000541
Protective Order
      Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 37 of 74                                   PageID #: 613




           Table 2: Labor Rates
           Table below defines labor rates for the additional as needed work

                                                           Lead            Lead         Tandem
           Labor Rates                Foreman             Operator       Operator I   Truck Driver       Laborer

           Base Rate                        $18.75              $20.00       $16.00        $12.00             $10.00

           RCA                               7.65%               7.65%        7.65%         7.65%              7.65%

           FUI                               0.60%               0.60%        0.60%         0.60%              0.60%

           SUI                               7.04%               7.04%        7.04%         7.04%              7.04%

           Health/Fringes                    0.04%               0.04%        0.00%         0.00%              0.00%

           W/Comp.                           2.00%               2.00%        2.00%         2.00%              2.00%
           Liability
           Insurance                         3.00%               3.00%        3.00%         3,00%              3.00%

           Overhead                          7.50%               7.50%        7.50%         7.50%              7.50%

           Profit                            5.00%               5.00%        5.00%         5.00%              5.00%
           Sm.
           Tools/Consume
           bles                              0.00%               0.00%       0.00%         0.00%               0.00%

           Total MarkUp                    32.83%               32.83%      32.79%        32.79%             32.79%
           Total Straight
           Time Hourly
           Cost                             $24.91              $26.57       $21.25        $16.03             $13.28
           FICA                             7.65%                7.65%       7.65%         7.65%               7.65%
           Rif                              0.60%                0.60%       0.60%         0.60%              0.60%
           SUI                              7.04%               7.04%        7.04%         7.04%              7.04%

           Health/Frin_ges                  0.04%                0.04%       0.00%         0.00%              0.00%
           Total OT
           Markup .                        16.33%               16.33%      16.29%        16.29%             16.29%
           Total Overtime
           Hourly Cost                      636.72              $38.10       $30,47        $22.85             $19.04


           GSC CE Waste Services Agreemenl - IP Legal 8/15114       28                       Agreement No. IvIPWSPI-1113




Confidential Pursuant to                                                                                           IPJRD000542
Protective Order
      Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 38 of 74                                PageID #: 614




           Table 2: Labor Rates (Continued)
           Table below defines labor rates for the additional as needed work


                                                                Water Truck     Office
           Labor Rates                                            Driver       Assistant

           Base Rate                                                  $12.00       $18.75

           FICA                                                        7.65%       7.65%

           FU I                                                        0.60%       0.60%

           SU I                                                        7.04%       7.04%

           Health/Fringes                                             0.00%        0.04%

           W/Comp.                                                     2.00%       2.00%

           Liability Insurance                                         3.00%       3.00%

           Overhead                                                    7.50%       7.50%

           Profit                                                      5.00%       5.00%

           Sm. Tools/Consumables                                       0.00%       0.00%

           Total MarkUp                                               32.79%      32.83%

           Total Straight Time Hourly Cost                            $19.93       $18.76

           FICA                                                        7.65%       7.65%

           FUI                                                         0.60%       0.60%

           SU I                                                        7.04%       7.04%

           Health/Fringes                                             0.00%        0.04%

           Total OT Markup                                            15.29%      15.33%

           Total Overtime Hourly Cost                                 922.86      $24.91



           GSC CE Waste Services Agreement- IP Legal 11/15/14    29                         Agreement NO. MPWSPH16




Confidential Pursuant to                                                                                      IP_JRD000543
Protective Order
      Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 39 of 74                            PageID #: 615




           Table 3: Equipment Rates
           Table below defines equipment rates for the additional as needed work

                                                 Equpment Details: Model   Hourly       Profit     T&M
             Equipment Rates                     / Hp                      Rate         %          Rate
             Excavator                           KOMATSU PC490-359 HP        $ 85.28         5%      $89.54
                                                 KOMATSU PC360-11-257
             Excavator                           HP                          $ 75.00         5%      $78.75
                                                 COWIN 6" HYDRAULIC
            Hydraulyc Pump                       PUMP                         $10.00         5%      $10.50
            Tandem Dump Truck                    Tandem Dum Truck             $31.25         5%      $32.81
            Crew Pickup                          Crew Pickup                  $15.00         5%      $15.75
            Foreman Pickup                       Foreman Pickup               $15.00        5%       $15.75
            Tri-Axle Dump Truck                 Tri-Axle Duir_tp Truck        $70.00        5%       $73.50
                                                KOMATSU D39PX-23 -
            Dozer                               105 HP                       $35,74         5%       $37.53
            Water Truck                         Tandem 4,000 Gallon          $31.25         5%       $32.81
                                                CATERPILLAR 1403-200
            Motor Grader                        HP                           $38.84         5%       $40.78




           GSC CE Waste Services Agreement - IP Legal 8/18114   30                     Agreement No. MPWSPH16




Confidential Pursuant to                                                                                  IPJRD000544
Protective Order
      Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 40 of 74                       PageID #: 616




                                           EXHIBIT C — Certificate of Agreement

              ADMINISTRATIVE CONTROLS AND SERVICE PROVIDER RESPONSIBILITIES

           Prior to awarding any contract for work to be performed, International Paper (the
           COMPANY) requires the SERVICE PROVIDER to agree, by signing this certificate of
           AGREEMENT, to follow COMPANY administrative controls as described below. This
           certificate will be part of the bid proposal package.

           The SERVICE PROVIDER agrees to follow the COMPANY administrative controls and
           SERVICE PROVIDER responsibilities without exception. The attached addenda,
           Addendum A and B, are an integral part of this AGREEMENT, are incorporated by
           reference and are binding on the SERVICE PROVIDER.

           OVERALL RESPONSIBILITY OF THE SERVICE PROVIDER

                   It is the responsibility of the SERVICE PROVIDER to follow COMPANY practices
                   and procedures related to administrative controls, and to provide the COMPANY
                   with the required documentation to support invoiced charges.

                   It is the responsibility of the SERVICE PROVIDER to ensure that the SERVICE
                   PROVIDER'S employees are inforrned of COMPANY administrative controls, and
                   that they follow without exception required administrative practices and
                   procedures.

                   If COMPANY administrative procedures are not followed and required
                   documentation is not submitted, the COMPANY will withhold payment for non -
                   supported charges and notify the SERVICE PROVIDER of the reason.

           GENERAL ADMINISTRATIVE CONTROLS

                   GATE ENTRY AND EXIT LOG

                   It is the responsibility of the SERVICE PROVIDER'S representative to ensure
                   that each of the SERVICE PROVIDER'S employees, including foremen and
                   supervisors, properly record their entry and exit times from mill property. A
                   COMPANY representative will monitor the gate entry and exist activity and
                   corresponding records.

                   With the exception of a shut-down, the COMPANY uses the following two
                   primary methods of record entry and exit. Entry and exit methods during a shut
                   down are specified on Addendum A.

                   INGRESS AND EGRESS AT MILS USING MECHANIZED CARD READERS




          GSC CE Waste Services Agreement - IP Legal   8/1 5114   31              Agreement No. RAPWSPH113




Confidential Pursuant to                                                                              I P_J R0000545
Protective Order
      Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 41 of 74                     PageID #: 617




                    For those mills using mechanized card readers, each of the SERVICE
                    PROVIDER'S employees will be issued an identification card on their initial work-
                    date at the mill. Upon issuance of the cards, the SERVICE PROVIDER'S
                    employee will be required to sign in on the SERVICE PROVIDER'S in/out log.
                    Each subsequent workday, the SERVICE PROVIDER'S employees will be
                    required to present their identification card to be read at the gate.

                    If the SERVICE PROVIDER'S employee loses their identification card, a twenty
                    dollar replacement fee will be deducted from the COMPANY'S next payment to
                    the SERVICE PROVIDER. If the SERVICE PROVIDER'S employee fails to bring
                    their identification card to the COMPANY work site, the SERVICE PROVIDER'S
                    employee wilt be required to sign in and out on the SERVICE PROVIDER'S
                    in/out log and a five dollar administrative fee per occurrence will be deducted
                    from the COMPANY'S next payment to the SERVICE PROVIDER.

                    INGRESS AND EGRESS AT MILLS USING SERVICE PROVIDER IN/OUT
                    SHEETS

                    For those mills using SERVICE PROVIDER in/out log sheets, each of the
                     SERVICE PROVIDER'S employees will be required to sign their full signature,
                    write their I. D. number and record the current time on the log sheet
                    corresponding to the type of job on which they will work. Separate SERVICE
                     PROVIDER log sheets will be maintained for cost-plus jobs and for lump-sum
                    jobs if separate crews are maintained for cost-plus and for lump-sum jobs.

                    Each SERVICE PROVIDER shall have a designated work schedule that begins
                    at their designated work site. COMPANY payments for hours worked will be in
                    accordance with the designated work schedule_ Unless approved in advance in
                    writing by a COMPANY representative, the SERVICE PROVIDER'S employees
                    gate log hours subject to COMPANY payment will begin no earlier than their
                    scheduled start time. Any exit recorded prior to or entrance recorded after
                    scheduled work time will result in a minimum deduction of on-half hour from the
                    gate log hours. Also, an appropriately scheduled lunch time will be deducted from
                    gate log hours.

                    The gate entry log for entry and exit, mechanized or manual, will be the
                    COMPANY'S primary source to verify SERVICE PROVIDER hours worked for
                    cost-plus work. If the SERVICE PROVIDER'S gate log for entry and exit is not
                    completed in accordance with COMPANY requirements or if the hours invoiced
                    do not agree with the gate logs, payment will be made to the SERVICE
                    PROVIDER based on the hours shown on gate logs.

                    PREPARATION OF SERVICE PROVIDER WEEKLY REPORTS FOR COST-
                    PLUS WORK OR LUMP-SUM WORK PERFORMED CONCURRENTLY WITH
                    COST PLUS


           GSC CE Waste Services Agreement - IP Legal 8/15/14   32                Agreement No. MPWSPH16




Confidential Pursuant to                                                                            IP_JR0000546
Protective Order
     Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 42 of 74                       PageID #: 618




                   Each SERVICE PROVIDER performing cost-plus work for the COMPANY is
                   required to prepare a SERVICE PROVIDER'S Weekly Report (CWR) for each
                   weekly period of time during which work on a cost-plus job is performed. Also, a
                   CWR is required for a lump-sum job being performed concurrently with a cost-
                   plus job. The weekly period is to correspond to the SERVICE PROVIDER'S
                   payroll period ending day and date. A CWR form and relevant reporting
                   requirements are specified on Addendum B.

                   The SERVICE PROVIDER will submit properly completed CWRs to a
                   COMPANY representative within one-work day of the CWR ending period for
                   approval. It is not necessary for the CWR to include extensions; however, the
                   SERVICE PROVIDER will have to submit an extended copy with the invoice. It is
                   the responsibility of the SERVICE PROVIDER to obtain a copy of the approved
                   CWR from a COMPANY representative before submission of invoice. The
                   COMPANY representative will forward the original CWR to the Memphis
                   Accounting Center.

                   SUBMISSION OF SERVICE PROVIDER'S INVOICES

                   Separate invoices are required for each COMPANY purchase order. For cost-
                   plus work, invoices must additionally be grouped by week and be accompanied
                   by completed and approved CWR reports for the period covered. Invoices may
                   be submitted at the SERVICE PROVIDER'S discretion unless specified in the
                   contract documents; however, they must be submitted in AGREEMENT with the
                   time ending date reflected on supported CWR.

                   The COMPANY is committed to paying each SERVICE PROVIDER'S invoice in
                   accordance with the terms of the purchase order or the contract, and the
                   conditions of this Certificate of AGREEMENT.

                   If the COMPANY is unable to verify charges on the SERVICE PROVIDER'S
                   invoice due to the SERVICE PROVIDER'S failure to follow administrative
                   controls or provide adequate supporting documentation, the COMPANY will
                   withhold payment for any contested charges.

                   If payments are withheld from the SERVICE PROVIDER'S invoice, the
                   COMPANY will notify the SERVICE PROVIDER in writing to advise the reason
                   for the withheld payment. It is the responsibility of the SERVICE PROVIDER to
                   provide missing or additional supporting documentation to the COMPANY. The
                   COMPANY will provide assistance to the SERVICE PROVIDER by direct
                   request; however, if COMPANY employees perform work In addition to the
                   normal invoice verification process, the COMPANY reserves the right to charge
                   the SERVICE PROVIDER at the COMPANY'S cost of such work.

                   AUDIT OF SERVICE PROVIDER'S RECORDS



          GSC OE Waste Services Agreement - IP Legal 8/15/14   33                Agreement No. INP1N8PH16




                                                                                                     IP_JRD000547
Confidential Pursuant to
Protective Order
      Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 43 of 74                               PageID #: 619




                     The method for auditing SERVICE PROVIDER'S records will be at the discretion
                     of the COMPANY. Methods for SERVICE PROVIDER audits include the
                     following:

                     Submission by mail of selected payment records as requested by the COMPANY
                     such as payroll registers and check copies.

                     On-site visits by the SERVICE PROVIDER'S representative(s) at the
                     COMPANY'S Accounting Center in Memphis, Tennessee.

                     On-site visits by the COMPANY'S representative(s) at the SERVICE
                     PROVIDER'S office where invoice supporting documentation is retained.

                     The frequency and extent of SERVICE PROVIDER audits will be determined at
                     the discretion of the COMPANY

            SIGNATURE OF SERVICE PROVIDER'S REPRESENTATIVE

            I, 3-0/0/ f Of4,CY JR.            1ke1e/2:4'-r              (NamefTitle), as an authorized

            representative of 7I7lj C.././717A-;(/.7,./hr.:;4,                                   (SERvicE

            PROVIDER) have read, understand, and provide assurance that

            a"-RO Cre_:;TA'Aezr,K-..          (.44,e)            //.(SERVICE PROVIDER) agrees to follow the

            administrative controls of International paper and to fulfill the SERVICE PROVIDER

            responsibilities specified in this Certificate of AGREEMENT for the attached contract

            identified as f         WLiJ l                                      copy attached.




            GSC CE Waste Services Agreement - IP Legal 8/15/14     34                        Agreement No NIPWSPH16




Confidential Pursuant to                                                                                     IPJRD000548
Protective Order
      Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 44 of 74                   PageID #: 620




                                 CERTIFICATE OF AGREEMENT
               ADMINISTRATIVE CONTROLS AND SERVICE PROVIDER RESPONSIBILITIES

                                          ADDENDUM A
                    GATE ENTRY AND EXIT LOG PROCEDURES DURING A SHUT DOWN


           If there are planned deviations to the procedures related to this AGREEMENT
           concerning administrative controls, they will be provided by the COMPANY
           representative and specifically documented on Addendum A as a part of the Certificate
           of AGREEMENT submitted to the SERVICE PROVIDER.

           This addendum will be prepared primarily for shut-down periods and will generally
           specify alternative gate log or material receipts procedures




           GSC CE Waste Services Agreement - IP Leg   8/15/14   35             Agreement No MPWSPI-118




Confidential Pursuant to                                                                          IP JRD000549
Protective Order
      Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 45 of 74                   PageID #: 621




                                 CERTIFICATE OF AGREEMENT
               ADMINISTRATIVE CONTROLS AND SERVICE PROVIDER RESPONSIBILITIES

                                                    ADDENDUM B
                                          SERVICE PROVIDER WEEKLY REPORT


           Each SERVICE PROVIDER performing cost-plus work for the COMPANY is required to
           prepare a SERVICE PROVIDER'S Weekly Report (CWR) for each purchase order
           covering cost-plus work. The CWR is also required for purchase orders covering lump-
           sum work when the SERVICE PROVIDER is performing lump-sum work concurrently
           with cost-plus work. Also, a summary CWR is required for all work performed during the
           weekly period of the CWR when the contrctor is performing work on more than one
           purchase order. A CWR form is attached.

           Instructions for Completing CWR:

           The instructions for completion are on the back of the attached SERVICE PROVIDER
           Weekly Report (CWR).




           GSC GE VVaste Services Agreement- IP Legal 8/1914   36             Agreement No. MPWSPF-116




Confidential Pursuant to                                                                          IP JRD000550
Protective Order
      Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 46 of 74                         PageID #: 622




                                           Exhibit ID — Key Performance Indicators

           The items below, along with any agreed-upon mill-specific performance indicators shall
           become incorporated into Service Providers' Performance Scorecard. The Service
           Provider's performance will be reviewed with the Service Provider per the Performance
           Scorecard on quarterly basis,

                •   Zero LIFE Incidents (Safety Record)
                •   On-Time
                •   Problem Resolution
                •   Response Time for Emergency/Upset Conditions
                •   Reporting Consistency, Timeliness, and Accuracy
                •   Continuous Improvement

           Additional Reporting Requirements:
             • Equipment Hours Worked (per piece of equipment)
             • Labor Hours Worked (per labor category)
             • Scope of Work Changes (note any changes to the scope of work and the impact)
             • Volumes of Material Moved
             • Any additional work performed outside of the Scope of Work (job description and
                 associated cost)




           GSC GE Waste Services Agreement - IP Legal 8/15/14   37                   Agreement No_ MPWSPH15




Confidential Pursuant to                                                                               IP JRD000551
Protective Order
Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 47 of 74   PageID #: 623




           EXHIBIT 2
Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 48 of 74            PageID #: 624



 REL: March 1, 2019




 Notice: This opinion is subject to formal revision before publication in the advance
 sheets of Southern Reporter. Readers are requested to notify the Reporter of Decisions,
 Alabama Appellate Courts, 300 Dexter Avenue, Montgomery, Alabama 36104-3741 ((334) 229-
 0649), of any typographical or other errors, in order that corrections may be made before
 the opinion is printed in Southern Reporter.




           SUPREME COURT OF ALABAMA
                            OCTOBER TERM, 2018-2019
                             ____________________

                                     1180144
                              ____________________

  Ex parte International Paper Company, Janet Pridgeon, Joni
                   Harris, and Shawn Blenis

                        PETITION FOR WRIT OF MANDAMUS

        (In re: Caterpillar Financial Services Corporation

                                            v.

                       JRD Contracting, Inc., et al.)

                  (Wilcox Circuit Court, CV-16-900061)



 SHAW, Justice.

       International Paper Company ("International Paper") and

 three of its employees--Janet Pridgeon, Joni Harris, and Shawn
Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 49 of 74   PageID #: 625



 1180144

 Blenis (hereinafter referred to collectively as "IPC")--the

 defendants in a third-party action pending below, petition

 this Court for a writ of mandamus directing the Wilcox Circuit

 Court to vacate its order denying IPC's motion to dismiss the

 action against it without prejudice based on improper venue.

 We grant the petition and issue the writ.

                       Facts and Procedural History

       In   2015,   Caterpillar      Financial      Services   Corporation

 ("Caterpillar")        entered   into    various     loan   and    guaranty

 agreements     with    JRD   Contracting,     Inc.    ("JRD"),     and   its

 president, John R. Dailey, Jr. ("Dailey"), for the purchase of

 certain equipment. That equipment was to serve as collateral

 for the loans between Caterpillar and JRD. According                      to

 Caterpillar, JRD and Dailey failed to pay the amounts due

 under the loan agreements, and, in September 2015 and again in

 December 2015, Caterpillar notified JRD and Dailey of its

 intention to accelerate the loans and to make demand for the

 return of the equipment.

       In the summer of 2016, Dailey, on behalf of JRD Land

 Contracting and Land Clearing, Inc. ("JRD C&L"),1 signed an

       1
      JRD C&L appears to be a corporation separate from JRD.
 Dailey is apparently also the president of JRD C&L.
                                      2
Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 50 of 74   PageID #: 626



 1180144

 agreement with International Paper called the "International

 Paper Company Pine Hill Mill Waste Services Agreement" ("the

 waste-services agreement"), in which JRD C&L agreed to dispose

 of International Paper's waste at its Pine Hill Mill for a

 period of five years.

       Later in 2016, Caterpillar sued JRD and              Dailey in the

 Wilcox Circuit Court alleging a claim of detinue and seeking

 damages for breach of contract and breach of the guarantees.

 Caterpillar alleged that the defendants failed to pay amounts

 owed on their loans, and it sought to recover possession of

 the equipment held as collateral.

       After performing work for International Paper under the

 waste-services agreement for eight months, JRD C&L received a

 letter from International Paper on April 6, 2017, providing 30

 days'   written    notice    of   International     Paper's       intent   to

 terminate the waste-services agreement.

       In May 2017, JRD and Dailey filed in the pending Wilcox

 Circuit Court action a third-party complaint against IPC and

 fictitiously named defendants. In their complaint, JRD and

 Dailey sought a declaratory judgment and damages on claims of

 breach of contract, promissory estoppel, fraud, work and labor


                                      3
Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 51 of 74   PageID #: 627



 1180144

 done, and indemnity. According to JRD and Dailey, in an effort

 to perform the obligations under the waste-services agreement,

 they hired additional labor and also leased, purchased, and

 financed    various    items    of   equipment    from   third     parties,

 including Caterpillar. They alleged that they acquired that

 equipment and entered into those loan agreements only in

 reliance on International Paper's alleged assurance that they

 would be compensated for their work over a five-year period.

 When International Paper terminated that agreement, JRD and

 Dailey alleged, they could no longer afford to pay the loans

 from their lenders, including Caterpillar, although they had

 already defaulted on some of those loans.

       Later that same month, JRD and Dailey moved the trial

 court to add JRD C&L as a defendant to the action involving

 Caterpillar. According to JRD and Dailey, adding JRD C&L as a

 defendant was proper because JRD C&L had possession of the

 equipment that Caterpillar was seeking to recover. JRD C&L was

 also, as noted above, the signatory to the waste-services

 agreement with International Paper, which was at issue in the

 third-party action. The trial court granted that motion.

 Thereafter, JRD, Dailey, and JRD C&L filed an amended third-


                                      4
Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 52 of 74    PageID #: 628



 1180144

 party complaint adding JRD C&L as a third-party plaintiff

 (JRD,    Dailey,    and    JRD    C&L   are   hereinafter    referred       to

 collectively as "the third-party plaintiffs").

       In June 2017, IPC moved, pursuant to Rule 12(b)(3), Ala.

 R. Civ. P., to dismiss the third-party complaint based on

 improper venue. According to IPC, the waste-services agreement

 contained an outbound forum-selection clause that provided

 that the courts of Tennessee would have jurisdiction over any

 disputes arising out of or relating to that agreement. IPC

 also challenged whether JRD or Dailey had a right to bring the

 third-party action because, it argued, the third-party action

 had     nothing    to     do     with   the   transactions        underlying

 Caterpillar's lawsuit.

       The trial court did not rule on IPC's motion to dismiss,

 and IPC petitioned this Court for a writ of mandamus directing

 the trial court to rule on the motion. On April 27, 2018, this

 Court granted IPC's petition and directed the trial court to

 address the merits of IPC's motion. See Ex parte International

 Paper Co., [Ms. 1170458, April 27, 2018] ____ So. 3d ____

 (Ala. 2018). On November 7, 2018, the trial court denied the

 motion, and IPC filed the present petition.


                                         5
Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 53 of 74   PageID #: 629



 1180144

                           Standard of Review

            "'"Mandamus is a drastic and extraordinary
            writ, to be issued only where there is (1)
            a clear legal right in the petitioner to
            the order sought; (2) an imperative duty
            upon the respondent to perform, accompanied
            by a refusal to do so; (3) the lack of
            another adequate remedy; and (4) properly
            invoked jurisdiction of the court." Ex
            parte Integon Corp., 672 So. 2d 497, 499
            (Ala. 1995).'

       "Ex parte CTB, Inc., 782 So. 2d 188, 190 (Ala.
       2000). In Ex parte CTB, this Court established that
       a petition for a writ of mandamus is the proper
       vehicle for obtaining review of an order denying
       enforcement of an 'outbound' forum-selection clause
       when it is presented in a motion to dismiss. Indeed,
       an attempt to seek enforcement of the outbound
       forum-selection clause is properly presented in a
       motion to dismiss without prejudice, pursuant to
       Rule 12(b)(3), Ala. R. Civ. P., for contractually
       improper venue. Additionally, we note that a party
       may submit evidentiary matters to support a motion
       to dismiss that attacks venue. Williams v. Skysite
       Communications Corp., 781 So. 2d 241 (Ala. Civ. App.
       2000), quoting Crowe v. City of Athens, 733 So. 2d
       447, 449 (Ala. Civ. App. 1999)."

 Ex parte D.M. White Constr. Co., 806 So. 2d 370, 372 (Ala.

 2001). Further, "a trial court's ruling on the question of

 enforcing a forum-selection clause" will be vacated if the

 court exceeded its discretion. Id.

                                Discussion

                                      I.


                                      6
Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 54 of 74    PageID #: 630



 1180144

       IPC   argues   that,    generally,     outbound    forum-selection

 clauses are enforceable in Alabama and that the third-party

 plaintiffs did not establish that the enforcement of the

 clause would be unfair or unreasonable. According to IPC,

 because     the   third-party    plaintiffs     failed    to   meet     their

 burden,     the   outbound      forum-selection      clause       should   be

 enforced. For the reasons discussed below, we agree. 2




       2
      Initially, we note that the third-party plaintiffs
 contend that IPC waived its forum-selection-clause argument
 when, they say, it removed the underlying action to federal
 court in October 2017. This Court has previously stated:

       "[A] party may waive its right to enforce a
       forum-selection clause, as it may with other
       contract provisions, by evincing an intention to do
       so. We note that no rigid rule exists for
       determining what constitutes a waiver of the right
       to   enforce   a    forum-selection   clause;   the
       determination whether there has been a waiver must,
       instead, be based on the particular facts of each
       case."

 Ex parte Spencer, 111 So. 3d 713, 718 (Ala. 2012) (emphasis
 added).

      In the present case, both the petition and the answer
 indicate that IPC filed its motion to enforce the outbound
 forum-selection clause months before it filed its motion to
 remove the case to federal court, which occurred before the
 trial court ruled on the motion to dismiss. Under these facts,
 IPC did not evince an intent to waive its right to enforce the
 outbound forum-selection clause.
                                      7
Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 55 of 74   PageID #: 631



 1180144

       It is well established that an outbound forum-selection

 clause

             "'will   be   "upheld  unless   the   party
             challenging the clause clearly establishes
             that it would be unfair or unreasonable
             under the circumstances to hold the parties
             to their bargain." Ex parte CTB, Inc., 782
             So. 2d [188,] 190–91 [(Ala. 2000)]. The
             showing is sufficient where it is clearly
             established "'(1) that enforcement of the
             forum selection clause[] would be unfair on
             the basis that the contract[] [was]
             affected by fraud, undue influence, or
             overweening bargaining power or (2) that
             enforcement would be unreasonable on the
             basis that the chosen ... forum would be
             seriously inconvenient for the trial of the
             action.'" Id. at 191 ....'

       "Ex parte Leasecomm Corp., 886 So. 2d [58,] 62–63
       [(Ala. 2003)] (emphasis omitted). The Court has
       noted that '[t]he burden on the challenging party is
       difficult to meet.' Ex parte D.M. White Constr. Co.,
       806 So. 2d [370,] 372 [(Ala. 2001)]."

 Ex parte PT Solutions Holdings, LLC, 225 So. 3d 37, 42 (Ala.

 2016).

       The   waste-services      agreement    includes    an   unambiguous

 outbound forum-selection clause that states: "The Courts of

 Tennessee shall have ... exclusive jurisdiction over any

 disputes arising out of or relating to this agreement."

       As demonstrated by the caselaw quoted above, the burden

 was   on    the   third-party     plaintiffs     to   demonstrate       that

                                      8
Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 56 of 74   PageID #: 632



 1180144

 enforcement of the outbound forum-selection clause would be

 unfair or unreasonable under the circumstances of this case.

 In its petition, IPC contends that the third-party plaintiffs

 failed to establish that enforcement of the clause would be

 unfair on the basis that the waste-services agreement was

 affected by fraud, undue influence, or overweening bargaining

 power.

           The third-party plaintiffs argue to this Court that the

 enforcement of the outbound forum-selection clause would be

 unfair because, they say, it was affected by International

 Paper's "overweening bargaining power" given their allegation

 that International Paper is a large, multinational corporation

 and they are individual and small, local companies.3 According

 to the third-party plaintiffs, International Paper "held all

 the cards" during the negotiations of the waste-services

 agreement and the third-party plaintiffs were given "zero

 opportunity      to   negotiate    [the   waste-services      agreement]"

 because, they say, it was a "'take it or leave it' deal."




       3
      We note that the third-party plaintiffs do not argue that
 enforcement of the clause would be unfair as a result of fraud
 or undue influence.
                                      9
Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 57 of 74          PageID #: 633



 1180144

       This Court has previously held that, even when a party to

 a   forum-selection      clause    is       a   large    company,       there    are

 allegations     that    one   of   the      parties     was     not    allowed    to

 negotiate any of the terms of the contract, and the contract

 had to be accepted as written, those factors alone do not

 establish "overweening bargaining power." See Ex parte D.M.

 White Constr., 806 So. 2d at 373. Additionally, the third-

 party plaintiffs' assertions appear to be nothing more than

 conclusory and, without more, are insufficient to establish

 that enforcing the outbound forum-selection clause would be

 unfair. 806 So. 2d at 372 (holding that the respondent's

 conclusory assertions did not establish that enforcement of

 the   outbound    forum-selection           clause      would    be     unfair    or

 unreasonable). Thus, under these circumstances, the third-

 party plaintiffs have failed to establish that enforcement of

 the outbound forum-selection clause would be unfair.

       Next, IPC argues that the third-party plaintiffs cannot

 establish     that     the    clause     is     unreasonable          because,    it

 contends, Tennessee is not a "seriously inconvenient" forum in

 the present case. The third-party plaintiffs argue, however,

 that Tennessee would be a "massively inconvenient" forum


                                        10
Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 58 of 74         PageID #: 634



 1180144

 because, they argue, witnesses would be required to travel to

 Tennessee    for     the   proceedings      and     Tennessee         "really   has

 nothing to do with this dispute." They also contend that

 International        Paper's   termination          of    the    waste-services

 agreement     has    "essentially     bankrupted"            them,     making    it

 "impossible" to bear the expense of conducting litigation in

 Tennessee.

       In addressing whether the distance to a forum selected by

 an   outbound       forum-selection        clause        would   be    "seriously

 inconvenient," this Court has previously stated that

             "'distance of travel does not establish
             that a forum is unreasonable. Ex parte
             Northern Capital Res. Corp., 751 So. 2d 12
             (Ala.     1999)    (enforcing     outbound
             forum-selection   clause   requiring   that
             litigation be conducted in Missouri);
             O'Brien Eng'g Co. v. Continental Machs.,
             Inc., [738 So. 2d 844 (Ala. 1999)]
             (enforcing outbound forum-selection clause
             requiring that litigation be conducted in
             Minnesota); Moseley v. Electronic Realty
             Assocs., 730 So. 2d 227 (Ala. Civ. App.
             1998) (enforcing outbound forum-selection
             clause   requiring   that   litigation   be
             conducted in Kansas); and Professional Ins.
             Corp., et al. v. Sutherland, 700 So. 2d 347
             (Ala.     1997)    (enforcing     outbound
             forum-selection   clause   requiring   that
             litigation be conducted in Florida).'

       "Ex parte D.M. White Constr. Co., 806 So. 2d at
       373–74. A complaining party must cite more than mere

                                       11
Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 59 of 74   PageID #: 635



 1180144

       distance to warrant negating the forum-selection
       clause. '"Inconvenience" sufficient to void a
       forum-selection clause is present where a "trial in
       that forum would be so gravely difficult and
       inconvenient that the challenging party would
       effectively be deprived of his day in court."' Ex
       parte Leasecomm Corp., 886 So. 2d [58,] 62–63 [(Ala.
       2003)] (quoting Ex parte Rymer, 860 So. 2d 339, 342
       (Ala. 2003))."

 Ex parte PT Solutions, 225 So. 3d at 46. In addressing whether

 a   party   has   established     that    a   chosen   forum      itself   is

 "seriously inconvenient," this Court has used the following

 five factors for guidance:

                   "'"(1) Are the parties business
                   entities or businesspersons? (2)
                   What is the subject matter of the
                   contract? (3) Does the chosen
                   forum    have      any     inherent
                   advantages?    (4)     Should   the
                   parties   have    been    able   to
                   understand the agreement as it
                   was     written?       (5)     Have
                   extraordinary facts arisen since
                   the agreement was entered that
                   would make the chosen forum
                   seriously inconvenient? We state
                   these items not as requirements,
                   but merely as factors that,
                   considered together, should in a
                   particular case give a clear
                   indication whether the chosen
                   forum is reasonable."'"

 Ex parte Nawas Int'l Travel Serv., Inc., 68 So. 3d 823, 827

 (Ala. 2011)(quoting Ex parte Rymer, 860 So. 2d 339, 343 (Ala.


                                      12
Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 60 of 74   PageID #: 636



 1180144

 2003), quoting in turn Ex parte Northern Capital Res. Corp.,

 751 So. 2d 12, 15 (Ala. 1999)).

        As the above authority indicates, the mere fact that in

 the present case witnesses would have to travel to Tennessee

 is not a sufficient reason to avoid the operation of a validly

 agreed-upon forum-selection clause. Thus, we must now look at

 the five factors listed above to determine whether Tennessee

 is a "seriously inconvenient" forum in this case.

        As to the first factor, the parties here are business

 entities and businesspersons. Thus, this factor demonstrates

 that Tennessee is not a "seriously inconvenient" forum. See,

 e.g., Madasu v. Berry Co., 950 So. 2d 333, 338 (Ala. Civ. App.

 2006)(holding that the fact that the parties were business

 entities was one of the factors that "clearly weighed in favor

 of enforcing the outbound forum-selection clause"). Second,

 the subject matter of the waste-services agreement appears to

 have    no   relevance   to   the   issue    whether   Tennessee      is   an

 inconvenient forum. Third, the forum chosen by the parties for

 this    action--Tennessee--is       the     business   headquarters        for

 International Paper. That fact would present a geographical

 advantage, at least, for IPC, and this Court has repeatedly


                                      13
Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 61 of 74   PageID #: 637



 1180144

 upheld outbound forum-selection clauses where the chosen forum

 is the state in which a party is headquartered or has its

 principal place of business. See, e.g., Ex parte United

 Propane Gas, Inc., 258 So. 3d 1103 (Ala. 2018) (enforcing an

 outbound forum-selection clause where the forum is the state

 in which the defendant's headquarters were located), and Ex

 parte Nawas, 68 So. 3d at 825 (enforcing an outbound forum-

 selection clause in which the forum is the state of the

 defendant's principal place of business). As to the fourth

 factor, the third-party plaintiffs do not indicate that they

 were unable to understand the terms of the agreement, and the

 outbound forum-selection clause is clearly and unambiguously

 written. Finally, as to the fifth factor, although the third-

 party plaintiffs allege that extraordinary circumstances have

 arisen since they entered into the waste-services agreement

 that would make the chosen forum seriously inconvenient--i.e.,

 that International Paper's alleged actions have forced them

 into bankruptcy--this is only one of several factors to

 consider. Based on our discussion of the other factors above,

 which either weigh in favor of the agreed-upon forum or

 provide no support either way, the facts do not demonstrate


                                      14
Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 62 of 74     PageID #: 638



 1180144

 that enforcing the outbound forum-selection clause would be

 "unreasonable" on the basis that the contractually agreed-upon

 forum would be "seriously inconvenient for the trial of the

 action."

                                     II.

        Next, IPC argues that enforcement of the outbound forum-

 selection clause will not cause an impermissible "splitting"

 of   claims.    Specifically,      it    argues    that   the     third-party

 plaintiffs' claims against it should have been filed in a

 separate     lawsuit.     According       to      IPC,    the     third-party

 plaintiffs' claims involve circumstances that are separate and

 distinct from Caterpillar's lawsuit against the third-party

 plaintiffs. Thus, IPC argues, enforcing the outbound forum-

 selection clause and requiring the third-party plaintiffs to

 file    their   action   against    it    in Tennessee          would   not   be

 contrary to notions of judicial economy.

        This Court has previously recognized that

             "Alabama has a strong policy against splitting
        causes of action or claims. ... The policy promotes
        judicial economy, as well as convenience and
        fairness to the parties. See Century 21 Preferred
        Props., Inc. v. Alabama Real Estate Comm'n, 401 So.
        2d 764, 769 (Ala. 1981) (discussing the rationale
        for federal pendent jurisdiction). '"'[T]he whole
        tendency of our decisions is to require a plaintiff

                                      15
Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 63 of 74    PageID #: 639



 1180144

       to try his whole cause of action and his whole case
       at one time.'"' Id. (quoting United Mine Workers of
       America v. Gibbs, 383 U.S. 715, 724, 86 S. Ct. 1130,
       16 L. Ed. 2d 218 (1966)). 'The prohibition against
       splitting a cause of action is for the purpose of
       avoiding vexatious litigation and a multiplicity of
       lawsuits.' Terrell v. City of Bessemer, 406 So. 2d
       337, 339 (Ala. 1981)."

 Ex parte Leasecomm Corp., 886 So. 2d 58, 63–64 (Ala. 2003).

       This Court has applied this rationale in the context of

 the enforcement of outbound forum-selection clauses. In F.L.

 Crane & Sons, Inc. v. Malouf Construction Corp., 953 So. 2d

 366 (Ala. 2006), Malouf Construction Corporation ("Malouf"),

 a Mississippi corporation, entered into a contract with Palm

 Beach Condominiums, LLC ("Palm Beach"), for the construction

 of condominiums in Orange Beach. Malouf then entered into a

 subcontract with F.L. Crane & Sons, Inc. ("Crane"), in which

 Crane      agreed   to    perform    some    of   the   work.     After   the

 condominiums were built, Palm Beach Owner's Association, Inc.

 ("the Association"), whose membership consisted of the owners

 of the units in the condominiums, sued Malouf and Palm Beach

 in   the    Baldwin      Circuit    Court,   alleging    defects     in   the

 construction.

       Malouf filed a third-party complaint against Crane and

 several other subcontractors alleging breach of contract,

                                       16
Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 64 of 74   PageID #: 640



 1180144

 breach of warranty, and negligent performance. Crane argued

 that an outbound forum-selection clause in the subcontract

 between it and Malouf required the claims to be litigated in

 a state court in Madison County, Mississippi, or in the United

 States    District      Court    for      the   Southern    District       of

 Mississippi.

       In affirming the trial court's decision                denying the

 enforcement of the outbound forum-selection clause, this Court

 stated:

            "Forum-selection clauses are enforceable under
       Alabama law. Ex parte Rymer, 860 So. 2d 339, 341
       (Ala. 2003). However, this Court has held that a
       forum-selection clause should not be enforced if the
       chosen forum would be '"seriously inconvenient for
       the trial of the action."' Ex parte Leasecomm Corp.,
       886 So. 2d 58, 62 (Ala. 2003) (quoting Ex parte CTB,
       Inc., 782 So. 2d [188,] 191 [(Ala. 2000)]). Such a
       'serious inconvenience' arises if enforcement of the
       forum-selection clause '"would result in two
       lawsuits involving similar claims or issues being
       tried in separate courts."' 886 So. 2d at 63
       (quoting Alpha Sys. Integration, Inc. v. Silicon
       Graphics, Inc., 646 N.W.2d 904, 909 (Minn. Ct. App.
       2002)) (emphasis omitted). Malouf argues that just
       such a serious inconvenience would exist in this
       case if we ordered the trial court to enforce the
       outbound forum-selection clause. In the underlying
       action, the Association has asserted claims against
       Malouf arising from Malouf's general construction of
       the Palm Beach Condominiums; Malouf has, in turn,
       brought third-party claims against Crane and several
       other subcontractors. Malouf argues that enforcement
       of the outbound forum-selection clause in this case

                                      17
Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 65 of 74   PageID #: 641



 1180144

       would move the litigation of the claims between
       Malouf and Crane to Mississippi, where, Malouf
       argues, they would be litigating claims and issues
       identical to those being tried in Alabama between
       Malouf and the Association and between Malouf and
       the other subcontractors, all of which arose out of
       the same construction job as did Malouf's claims
       against Crane. If its claims against Crane are
       transferred, Malouf argues, it would be subject to
       duplicative discovery and litigation.

            "Crane asks us to transfer the claims involving
       Malouf and Crane to Mississippi, while all the other
       related claims remain in Alabama. Crane argues that
       the action brought in Alabama by the Association
       involves claims and parties 'wholly unrelated to
       anything Crane did in the construction of Palm Beach
       Condominiums,' and that the action in Mississippi
       would involve the 'sole issue' whether Crane
       properly completed its work during the construction.
       Crane is correct that the action brought by the
       Association involves other parties unrelated to
       Malouf's third-party action against Crane and
       therefore involves issues that may not be present in
       the third-party action, but the opposite is not
       necessarily true. Malouf's claims against Crane
       involve issues that will be litigated in the
       Association's action. Both cases will likely involve
       interpretation of the same contract terms, and
       Malouf's testimony as to its activities during
       construction will be necessary in both actions.
       Litigation of the same issues, arising out of the
       same construction project, could therefore cause
       Malouf 'serious inconvenience.'"

 953 So. 2d at 373–74 (emphasis added). Crane illustrates that

 enforcement of an outbound forum-selection clause might                  not

 be permitted where the same or similar issues or claims will

 be litigated in both the original action and the third-party

                                      18
Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 66 of 74   PageID #: 642



 1180144

 action, which arose out of the same subject matter, thereby

 resulting in an unnecessary "splitting" of the claims and

 "duplicative"     discovery     and    litigation    if   the     clause   is

 enforced.

       That is not the case here. Unlike the claims in Crane,

 the third-party plaintiffs' claims against IPC are distinct

 from the claims alleged against them by Caterpillar in its

 lawsuit. Caterpillar's action involved the breach of loan

 agreements with JRD and Dailey that were entered into in 2015.

 In contrast, the third-party plaintiffs allege claims against

 IPC for circumstances related to the waste-services agreement

 between International Paper and JRD C&L, an entirely separate,

 unrelated contract and cause of action.

       Additionally, IPC also argues that it is being improperly

 sued as a third-party defendant in the present case. Rule 14,

 Ala. R. Civ. P., governs third-party practice and states, in

 pertinent part:

       "At any time after commencement of the action a
       defending party, as a third-party plaintiff, may
       cause a summons and complaint to be served upon a
       person not a party to the action who is or may be
       liable to the third-party plaintiff for all or part
       of the plaintiff's claim against the third-party
       plaintiff."


                                       19
Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 67 of 74    PageID #: 643



 1180144

 (Emphasis added.) The third-party plaintiffs' claims against

 IPC are not dependent on the outcome of Caterpillar's claims

 against them or vice versa, because each lawsuit involves a

 separate cause of action; nothing establishes that IPC would

 or   may    be     liable     to   the       third-party     plaintiffs     for

 Caterpillar's claims.

       Nothing in the materials before us demonstrates that any

 issues litigated in the third-party action will also be

 litigated in the Caterpillar case. There is no identity of

 claims     or    underlying    subject       matter;   there    will   be    no

 duplicative        discovery       or        litigation.       Under      these

 circumstances, enforcing the outbound forum-selection clause

 will not result in the "splitting" of an action so as to

 offend judicial economy.

                                     III.

       Next, IPC argues that International Paper's employees--

 Janet Pridgeon, Joni Harris, and Shawn Blenis--can enforce the

 forum-selection clause against the third-party plaintiffs even

 though     they    were     nonsignatories        to   the    waste-services

 agreement. IPC also argues that the outbound forum-selection




                                         20
Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 68 of 74    PageID #: 644



 1180144

 clause is enforceable against JRD and Dailey even though they

 were also nonsignatories to the agreement.

       In Ex parte Killian Construction Co., [Ms. 1170696, Nov.

 2, 2018] ____ So. 3d ____ (Ala. 2018), the City of Foley

 contracted with Killian Construction Company ("Killian") to

 build the Foley Sports Tourism Complex ("the sports complex").

 Killian's      principal     place    of    business       was   located   in

 Springfield, Missouri. Killian entered into a subcontract for

 part of the work with Edward E. Woerner, a resident of Baldwin

 County, who owned Southern Turf Nurseries, Inc.

       According to Woerner, Killian subsequently failed to pay

 him the full amount due for the work he performed. Woerner

 sued Killian and one of Killian's employees, Christian Mills,

 in the Baldwin Circuit Court. Killian and Mills filed a

 "Notice of Removal" in the United States District Court for

 the Southern District of Alabama and a "Notice of Removal of

 Action    to   Federal     Court"    in    the   Baldwin    Circuit   Court,

 notifying it that the action had been removed. In their notice

 of removal, Killian and Mills stated that Woerner "'filed

 [his] Complaint in [the] Circuit Court of Baldwin County,

 Alabama, despite [his] agreement to litigate any dispute


                                       21
Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 69 of 74   PageID #: 645



 1180144

 arising under or related to the Subcontract in Missouri

 pursuant to a mandatory forum selection clause.'" ____ So. 3d

 at ____.

       The   federal    court   remanded    the   case   to the      Baldwin

 Circuit Court. Killian and Mills then moved to dismiss the

 circuit court action without prejudice "'pursuant to the

 mandatory forum selection clause stipulated to in the parties'

 Subcontract Agreement ("the Subcontract"),'" ____ So. 3d at

 ____, arguing that the clause made Missouri the proper forum.

 They further argued that the outbound forum-selection clause

 was valid and applicable to all claims because (1) the claims

 were all related to the subcontract and (2) Mills, as a

 Killian employee, was entitled to enforce the forum-selection

 clause because of his relationship to Killian. The circuit

 court denied the motion, and Killian and Mills sought mandamus

 review.

       This Court addressed, among other things, whether Mills,

 a nonsignatory to the contract, could enforce the outbound

 forum-selection clause:

            "As to the issue whether Mills can enforce the
       outbound forum-selection clause, the complaint
       describes Mills as being 'employed by Defendant
       Killian' and, 'at all times pertinent hereto, ...

                                      22
Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 70 of 74   PageID #: 646



 1180144

       Defendant Killian's representative in dealings with
       [Woerner].' Moreover, in Count II of the complaint,
       Woerner seeks to hold both Killian and Mills liable
       for Mills's allegedly fraudulent representations to
       Woerner. Thus, on the facts as alleged by Woerner,
       Mills was Killian's employee and agent, and Woerner
       is attempting to hold Killian liable for Mills's
       actions as its employee. In Ex parte Procom
       Services, Inc., 884 So. 2d 827 (Ala. 2003), this
       Court considered an analogous set of facts and
       addressed whether such nonsignatories may enforce a
       forum-selection clause.

                 "'Leitch and Crews state in the
            petition for a writ of mandamus that they
            "are both entitled to have the outbound
            forum-selection clause applied to Smith's
            claims asserted against them" even though
            they were not signatories to Smith's
            employment agreement with Procom. ...
            [F]ederal    courts    have    held    that
            forum-selection clauses bind nonsignatories
            that are closely related to the contractual
            relationship or who are "transaction
            participants." ...

                 "'We also note an analogy between this
            Court's enforcement of arbitration clauses
            as to nonsignatories to a contract and the
            enforcement of the forum-selection clause
            in this instance. This Court has stated
            that "[i]f a nonsignatory's claims are
            'intertwined with' and 'related to' the
            contract, arbitration can be enforced."
            Cook's Pest Control, Inc. v. Boykin, 807
            So. 2d 524, 527 (Ala. 2001); see also
            Stevens v. Phillips, 852 So. 2d 123, 130
            (Ala. 2002), quoting Pritzker v. Merrill
            Lynch, Pierce, Fenner & Smith, Inc., 7 F.3d
            1110, 1121 (3d Cir. 1993) ("'"Because a
            principal is bound under the terms of a
            valid arbitration clause, its agents,

                                      23
Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 71 of 74   PageID #: 647



 1180144

            employees, and representatives are also
            covered   under    the    terms   of   such
            agreements."'"), and Ex parte Gray, 686 So.
            2d 250, 251 (Ala. 1996) ("A party should
            not be able to avoid an arbitration
            agreement merely by suing an employee of a
            principal.").   Because    Smith's   claims
            against Leitch and Crews arise out of
            statements Leitch and Crews allegedly made
            while   negotiating    Smith's   employment
            contract with Procom, we conclude that
            Leitch and Crews are entitled to enforce
            the   outbound    forum-selection    clause
            contained in the employment contract.'

       "884 So. 2d at 834 (emphasis added).

            "As an employee of Killian and its agent for the
       sports-complex project, Mills is clearly 'closely
       related' to the subcontract. Furthermore, the claims
       against Mills are 'related to' and 'intertwined
       with' the subcontract. The claims against Mills
       concern additional work Woerner performed at the
       sports complex allegedly for Killian at Mills's
       request. Based on Woerner's allegations, the fact
       that the additional work was not included in the
       original work to be performed under the subcontract
       does not preclude Mills from enforcing the outbound
       forum-selection clause. The outbound forum-selection
       clause expressly states that '[a]ny dispute arising
       under or related to this Subcontract Agreement, the
       performance of work or provision of any materials
       pursuant hereto, shall be brought only in state
       court in Greene County, State of Missouri.'
       (Emphasis added.) This Court has held that '[t]he
       term "arising out of or relating to" has a broad
       application.' Unum Life Ins. Co. of America v.
       Wright, 897 So. 2d 1059, 1086 (Ala. 2004). The
       claims against Mills as presented by Woerner arise
       under   or   relate   to   the   subcontract,    and,
       accordingly,   Mills   can   enforce   the   outbound
       forum-selection clause."

                                      24
Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 72 of 74     PageID #: 648



 1180144

 Id. at ____.

       The   third-party     plaintiffs'       complaint       in   this   case

 describes     Pridgeon,    Blenis,     and    Harris     as   employees      of

 International     Paper    and   refers      to   them   as   International

 Paper's "representatives." In Count III of the complaint, the

 third-party plaintiffs seek to hold Pridgeon, Blenis, and

 Harris liable for the alleged "representations and promises"

 they made to the third-party plaintiffs regarding the waste-

 services agreement. In Count IV, the third-party plaintiffs

 allege that all three of them made fraudulent representations

 concerning the business relationship between the third-party

 plaintiffs and International Paper. Based on the facts as

 alleged by the third-party plaintiffs, Pridgeon, Blenis, and

 Harris acted as agents of International Paper in discussing

 and finalizing the waste-services agreement with them. Thus,

 the third-party plaintiffs are attempting to hold Pridgeon,

 Blenis, and Harris liable for their actions in participating,

 as International Paper's employees, in the transaction at

 issue.

       The attachments to the petition demonstrate that all

 three individual third-party defendants are "closely related"


                                      25
Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 73 of 74   PageID #: 649



 1180144

 to   the    waste-services    agreement.      Furthermore,    the    claims

 against them are "related to" and "intertwined" with the

 waste-services       agreement     because     they    concern      alleged

 representations made during discussions before the signing of

 the agreement. Given the above, we conclude that all three

 employees are entitled to enforce the outbound forum-selection

 clause contained in the waste-services agreement.

       Finally, IPC argues that the outbound forum-selection

 clause is enforceable against JRD and Dailey even though they

 are also nonsignatories to the waste-services agreement. This

 Court      has   previously   stated   that   "'[a]    plaintiff     cannot

 simultaneously claim the benefits of a contract and repudiate

 its burdens and conditions.'" Custom Performance, Inc. v.

 Dawson, 57 So. 3d 90, 97 (Ala. 2010)(quoting Southern Energy

 Homes, Inc. v. Ard, 772 So. 2d 1131, 1134 (Ala. 2000)). Here,

 JRD and Dailey cannot claim the benefits of the enforcement of

 the waste-services agreement through their breach-of-contract

 claim without being subject to its outbound forum-selection

 clause. Thus, IPC is entitled to enforce its right under that

 clause against JRD and Dailey.

                                Conclusion


                                      26
Case 1:20-cv-00340-TFM-B Document 9 Filed 07/23/20 Page 74 of 74   PageID #: 650



 1180144

       For the foregoing reasons, we conclude that IPC has shown

 a clear legal right to the writ of mandamus. The trial court

 is directed to vacate its November 7, 2018, order and to enter

 an order dismissing the third-party plaintiffs' action against

 IPC without prejudice, pursuant to Rule 12(b)(3), Ala. R. Civ.

 P.

       PETITION GRANTED; WRIT ISSUED.

       Parker, C.J., and Bolin, Wise, Bryan, Sellers, Mendheim,

 Stewart, and Mitchell, JJ., concur.




                                      27
